IN THE SUPREME COURT OF NORTH CAROLINA

                                  No. 52PA17-2

                              Filed 26 January 2018
ROY A. COOPER, III, in his official capacity as Governor of The State of North
Carolina
             v.
PHILIP E. BERGER, in his official capacity as President Pro Tempore of the North
Carolina Senate; TIMOTHY K. MOORE, in his official capacity as Speaker of the
North Carolina House of Representatives; and THE STATE OF NORTH
CAROLINA


      On discretionary review pursuant to N.C.G.S. § 7A-31, prior to a determination

by the Court of Appeals, of orders entered on 28 April 2017 and 1 June 2017 in the

Superior Court, Wake County, by a three-judge panel appointed by the Chief Justice

pursuant to N.C.G.S. § 1-267.1. Heard in the Supreme Court on 28 August 2017.

Following oral argument, on 1 September 2017, the Court ordered that this case be

remanded to the panel for the entry of a supplemental order. After the entry of the

supplemental order, the Court, on 2 November 2017, ordered supplemental briefing.

Determined without further oral argument pursuant to Rule 30(f) of the North

Carolina Rules of Appellate Procedure.

      Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P., by Daniel F.E. Smith,
      Jim W. Phillips, Jr., and Eric M. David, for plaintiff-appellant/appellee.

      Nelson Mullins Riley & Scarborough LLP, by D. Martin Warf and Noah H.
      Huffstetler, III, for legislator defendant-appellants/appellees.

      Joshua H. Stein, Attorney General, by Alexander McC. Peters, Senior Deputy
      Attorney General, for defendant-appellee State of North Carolina.

      Poyner Spruill LLP, by Andrew H. Erteschik, for Brennan Center for Justice at
      N.Y.U. School of Law and Democracy North Carolina, amici curiae.
                                COOPER V. BERGER

                                 Opinion of the Court




      Robinson, Bradshaw & Hinson, P.A., by John R. Wester, J. Dickson Phillips,
      III, Adam K. Doerr, and Kevin Crandall, for James B. Hunt, Jr., and Burley B.
      Mitchell, Jr., amici curiae.


      ERVIN, Justice.


      On 8 November 2016, plaintiff Roy A. Cooper, III, was elected Governor of the

State of North Carolina for a four-year term office commencing on 1 January 2017.

On 16 December, 2016, the General Assembly enacted Senate Bill 4 and House Bill

17, which abolished the existing State Board of Elections and the existing State

Ethics Commission; created a new Bipartisan State Board of Elections and Ethics

Enforcement; and appointed the existing members of the State Ethics Commission to

serve as the members of the Bipartisan State Board. The legislation in question was

signed into law by former Governor Patrick L. McCrory on 16 December 2016. On 17

March 2017, a three-judge panel of the Superior Court, Wake County, convened

pursuant to N.C.G.S. § 1-267.1(b1), determined that the legislation in question

violated the separation-of-powers provisions of the North Carolina Constitution by

unconstitutionally impinging upon the Governor’s ability to faithfully execute the

laws. Cooper v. Berger, No. 16 CVS 15636, 2017 WL 1433245 (N.C. Super. Ct. Wake

County, Mar. 17, 2017).




                                         -2-
                                    COOPER V. BERGER

                                     Opinion of the Court



       On 25 April 2017, Chapter 6 of the 2017 North Carolina Session Laws became

law notwithstanding the Governor’s veto. See Act of Apr. 11, 2017, ch. 6, 2017-2 N.C.

Adv. Legis. Serv. 21 (LexisNexis).1 Session Law 2017-6 was captioned

              AN ACT TO REPEAL G.S. 126-5(D)(2C), AS ENACTED
              BY S.L. 2016-126; TO REPEAL PART I OF S.L. 2016-125;
              AND TO CONSOLIDATE THE FUNCTIONS OF
              ELECTIONS, CAMPAIGN FINANCE, LOBBYING, AND
              ETHICS UNDER ONE QUASI-JUDICIAL AND
              REGULATORY AGENCY BY CREATING THE NORTH
              CAROLINA      BIPARTISAN     STATE    BOARD      OF
              ELECTIONS AND ETHICS ENFORCEMENT.

The newly-enacted legislation provided, in pertinent part, that:

                                      Article 1.
                    Bipartisan State Board of Elections and Ethics
                                    Enforcement.

              §163A-1. Bipartisan State Board of Elections and
              Ethics Enforcement established.

                     There is established the Bipartisan State Board of
              Elections and Ethics Enforcement, referred to as the State
              Board in this Chapter.

              § 163A-2. Membership.

                     (a)   The State Board shall consist of eight
              individuals registered to vote in North Carolina, appointed
              by the Governor, four of whom shall be of the political party
              with the highest number of registered affiliates and four of
              whom shall be of the political party with the second highest
              number of registered affiliates, as reflected by the latest

       1 Session Law 2017-6 required the Revisor of Statutes to recodify substantial portions
of the existing statutory provisions governing elections, campaign finance, lobbying, and
ethics into a new Chapter 163A. Although the necessary recodification has now been
completed, the Court will cite to the statutory provisions not directly enacted by virtue of
Session Law 2017-6 as they existed prior to the recodification in this opinion.

                                             -3-
                     COOPER V. BERGER

                     Opinion of the Court



registration statistics published by the State Board. The
Governor shall appoint four members each from a list of six
nominees submitted by the State party chair of the two
political parties with the highest number of registered
affiliates, as reflected by the latest registration statistics
published by the State Board.

      ....

      (c)    Members shall be removed by the Governor
from the State Board only for misfeasance, malfeasance, or
nonfeasance. Violation of G.S. § 163A-3(d) shall be
considered nonfeasance.

      ....

        (f)   At the first meeting in May, the State Board
shall organize by electing one of its members chair and one
of its members vice-chair, each to serve a two-year term as
such. In 2017 and every four years thereafter, the chair
shall be a member of the political party with the highest
number of registered affiliates, . . . and the vice-chair a
member of the political party with the second highest
number of registered affiliates. In 2019 and every year four
years thereafter, the chair shall be a member of the
political party with the second highest number of
registered affiliates, as reflected by the latest registration
statistics published by the State Board, and the vice-chair
a member of the political party with the highest number of
registered affiliates.

      ....

§ 163A-3. Meetings; quorum; majority.

      ....

       (c)   Unless otherwise specified in this Chapter, an
affirmative vote of at least five members of the State Board
shall be required for all actions by the State Board.

      ....


                             -4-
                    COOPER V. BERGER

                    Opinion of the Court



§ 163A-5. Independent agency, staff, and offices.

      (a) The State Board shall be and remain an
independent regulatory and quasi-judicial agency and
shall not be placed within any principal administrative
department. The State Board shall exercise its statutory
powers, duties, functions, and authority and shall have all
powers and duties conferred upon the heads of principal
departments under G.S. 143B-10.

      ....

§ 163A-6. Executive Director of the State Board.

       (a)   There is hereby created the position of
Executive Director of the State Board, who shall perform
all duties imposed by statute and such duties as may be
assigned by the State Board.

       (b)   The State Board shall appoint an Executive
Director for a term of two years with compensation to be
determined by the Office of State Human Resources. The
Executive Director shall serve beginning May 15 after the
first meeting held after new appointments to the State
Board are made, unless removed for cause, until a
successor is appointed. In the event of a vacancy, the
vacancy shall be filled for the remainder of the term.

       (c)    The Executive Director shall be responsible
for staffing, administration, and execution of the State
Board’s decisions and orders and shall perform such other
responsibilities as may be assigned by the State Board.

       (d)   The Executive Director shall be the chief
State elections official.

      ....

§ 163-30. County boards of elections; appointments;
terms of office; qualifications; vacancies; oath of
office; instructional meetings.




                            -5-
                     COOPER V. BERGER

                     Opinion of the Court



       In every county of the State there shall be a county
board of elections, to consist of four persons of good moral
character who are registered voters in the county in which
they are to act. Two of the members of the county board of
elections shall be of the political party with the highest
number of registered affiliates, and two shall be of the
political party with the second highest number of
registered affiliates, as reflected by the latest registration
statistics published by the State Board. In 2017, members
of county boards of elections shall be appointed by the State
Board . . . . In 2019, members of county boards of elections
shall be appointed by the State Board on the last Tuesday
in June, and every two years thereafter, and their terms of
office shall continue for two years from the specified date
of appointment and until their successors are appointed
and qualified.

      ....

       The State chair of each political party shall have the
right to recommend to the State Board three registered
voters in each county for appointment to the board of
elections for that county. If such recommendations are
received by the Board 15 or more days before the last
Tuesday in June 2017 and each two years thereafter, it
shall be the duty of the State Board to appoint the county
boards from the names thus recommended. . . .

      ....

       At the first meeting in July annually, the county
boards shall organize by electing one of its members chair
and one of its members vice-chair, each to serve a one-year
term as such. In the odd-numbered year, the chair shall be
a member of the political party with the highest number of
registered affiliates, as reflected by the latest registration
statistics published by the State Board, and the vice-chair
a member of the political party with the second highest
number of registered affiliates. In the even-numbered
year, the chair shall be a member of the political party with
the second highest number of registered affiliates, as
reflected by the latest registration statistics published by

                             -6-
                     COOPER V. BERGER

                     Opinion of the Court



the State Board, and the vice-chair a member of the
political party with the highest number of registered
affiliates.

      ....

§ 163-31. Meetings of county boards of elections;
quorum; majority; minutes.

      . . . Three members shall constitute a quorum for the
transaction of board business. Except where required by
law to act unanimously, a majority vote for action of the
board shall require three of the four members.

      ....

       SECTION 9. Notwithstanding G.S. 163A-2, as
enacted by Section 4 of this act, the chairs of the two
political parties shall submit a list of names to the
Governor . . . , and the Governor shall make appointments
from those lists . . . . The State chairs of the two political
parties shall not nominate, and the Governor shall not
appoint, any individual who has served two or more full
consecutive terms on the State Board of Elections or State
Ethics Commission, as of April 30, 2017.

        SECTION 10. Notwithstanding G.S. 163A-2(f) and
(g), as enacted by Section 4 of this act, the Governor shall
appoint a member of the State Board to serve as chair, a
member to serve as vice-chair, and a member to serve as
secretary of the State Board until its first meeting in May
2019, at which time the State Board shall select its chair
and vice-chair in accordance with G.S. 163A-2(f) and select
a secretary in accordance with G.S. 163A-2(g).

      ....

       Section 17. Notwithstanding G.S. 163A-6, the
Bipartisan State Board of Elections and Ethics
Enforcement shall not appoint an Executive Director until
May 2019. Until such time as the Bipartisan State Board
of Elections and Ethics Enforcement appoints an Executive
Director in accordance with G.S. 163A-6, as enacted by this

                             -7-
                                      COOPER V. BERGER

                                      Opinion of the Court



              act, the Executive Director of the State Board of Elections
              under G.S. 163-26, as of December 31, 2016, shall be the
              Executive Director.

Id., secs. 4, 7(h)-(i), 9, 10, 17, at 23-34.

       On 26 April 2017, the Governor filed a complaint, a motion for a temporary

restraining order, and a motion for a preliminary injunction challenging the

constitutional validity of Sections 3 through 222 of Session Law 2017-6 and seeking

to preclude its implementation. On 27 April 2017, the Chief Justice of the Supreme

Court of North Carolina assigned a three-judge panel of the Superior Court, Wake

County, to hear and decide this case as required by N.C.G.S. § 1-267.1(b1). On 28

April 2017, defendants Philip E. Berger, in his official capacity as President Pro

Tempore of the North Carolina Senate, and Timothy K. Moore, in his official capacity

as Speaker of the North Carolina House of Representatives, filed a response in

opposition to the Governor’s motion for temporary restraining order. On the same

date, the panel, by a divided vote, entered an order temporarily enjoining the

enforcement of Sections 3 through 22 of Session Law 2017-6 “pending expiration of

this Order or further Order of this Court.”




       Sections 1 and 2 of Session Law 2017-6 repealed Part I of Session Law 2016-125 and
       2

N.C.G.S. § 126-5(d)(2c) as enacted by Session Law 2016-126. S.L. 2017-6.


                                               -8-
                                    COOPER V. BERGER

                                     Opinion of the Court



       On 23 May 2017, the Governor and the legislative leadership filed summary

judgment motions.3 In addition, the legislative leadership filed a motion seeking to

have the Governor’s complaint dismissed pursuant to N.C.G.S. § 1A-1, Rule 12(b)(1),

on the grounds that the claims asserted by the Governor “constitute non-justiciable

political questions” and that the Governor “lacks standing” and an answer in which

they denied the material allegations of the Governor’s complaint and asserted a

number of affirmative defenses, including the political question doctrine, and the

State of North Carolina filed an answer requesting the panel to “grant such relief as

may be just and proper.” On 1 June 2017, the panel entered an order dismissing the

Governor’s complaint pursuant to N.C.G.S. § 1A-1, Rule 12(b)(1). On 6 June 2017,

the Governor noted an appeal to the Court of Appeals from the panel’s order. On 15

June 2017, the legislative leadership noted an appeal to the Court of Appeals from

the temporary restraining order. On 19 July, 20 July, and 24 July 2017, respectively,

this Court entered orders granting the Governor’s petition for discretionary review

prior to a decision by the Court of Appeals, allowing the legislative leadership to file

an appellants’ brief, prohibiting the parties “from taking further action regarding the

unimplemented portions” of the challenged legislation, establishing an expedited

briefing schedule, and setting this case for oral argument on 28 August 2017.




       3 The parties agreed to an extension of the temporary restraining order pending a
decision on the merits as part of a consent scheduling order that the panel entered on 10 May
2017.

                                             -9-
                                   COOPER V. BERGER

                                    Opinion of the Court



      In his initial brief, the Governor argued that, while the General Assembly has

the authority to enact laws, citing Article II, Sections 1 and 20 of the North Carolina

Constitution (vesting “[t]he legislative power” in the General Assembly), its authority

is subject to the constraints set out in Article I, Section 6 (providing that “[t]he

legislative, executive, and supreme judicial powers of the State government shall be

forever separate and distinct from each other”). According to the Governor, the

panel’s decision to dismiss his complaint for lack of subject matter jurisdiction

“ignor[es] separation of powers as a cornerstone of State government.” In addition,

the Governor asserted that he had standing to “protect the constitutional rights

granted to his office,” citing N.C. Const. art. I, § 6; id. art. II, §§ 1, 5; State ex rel.

McCrory v. Berger, 368 N.C. 633, 645, 781 S.E.2d 248, 256 (2016) (noting that, since

the adoption of the 1868 Constitution, the Governor has had the duty, pursuant to

Article III, Section 5(4) of the North Carolina Constitution, to faithfully execute the

laws); Mangum v. Raleigh Board of Adjustment, 362 N.C. 640, 642, 669 S.E.2d 279,

281-82 (2008) (explaining that “the North Carolina Constitution confers standing on

those who suffer harm”); Bacon v. Lee, 353 N.C. 696, 718, 549 S.E.2d 840, 855

(observing that “Article III, Section 5 of the State Constitution enumerates the

express duties of the Governor”), cert. denied, 533 U.S. 975, 122 S. Ct. 22, 150 L. Ed.
2d 804 (2001). The Governor denied that this case involves a nonjusticiable political

question in light of the judicial branch’s duty “to identify where the line should be

drawn . . . between the Executive Branch and the Legislature,” quoting News &


                                           -10-
                                  COOPER V. BERGER

                                   Opinion of the Court



Observer Publishing Co. v. Easley, 182 N.C. App. 14, 15-16, 641 S.E.2d 698, 700, disc.

rev. denied, 361 N.C. 429, 648 S.E.2d 508 (2007). The Governor contended that,

contrary to the arguments advanced by the legislative leadership, the presumption of

constitutionality does not insulate Session Law 2017-6 from judicial scrutiny, citing

Moore v. Knightdale Board of Elections, 331 N.C. 1, 4, 413 S.E.2d 541, 543 (1992)

(stating that “[t]he presumption of constitutionality is not, however, and should not

be, conclusive”). Finally, the Governor contended that the challenged portions of

Session Law 2017-6 should be invalidated because they deprive him of the ability to

exercise “enough ‘control over the views and priorities of the officers’ that implement

‘executive policy’ to allow the Governor to fulfill his constitutional duty of faithful

execution,” quoting McCrory, 368 N.C. at 647, 781 S.E.2d at 257.

      The legislative leadership argued, on the other hand, that this case involves a

nonjusticiable political question and that the Governor lacks standing to challenge

the constitutionality of Session Law 2017-6. According to the legislative leadership,

“the commitment of the power to alter the functions and duties of state agencies is

reserved for the Legislature,” with the manner in which the General Assembly has

chosen to exercise that authority constituting a “political question that this Court has

no authority to review.” In addition, the legislative leadership contended that the

Governor lacks standing to challenge the constitutionality of Session Law 2017-6

because the alleged constitutional injury upon which the Governor relies did not

result from the enactment of the challenged legislation “given the similar or identical


                                          -11-
                                   COOPER V. BERGER

                                    Opinion of the Court



provisions in prior law,” citing N.C.G.S. § 163-19 and section 4(c) of Session Law 2017-

6. In view of the fact that the panel did not reach the merits of the Governor’s claim,

the legislative leadership urged this Court to refrain from addressing the

constitutionality of the challenged legislation even if it concluded that this case was

justiciable and that the Governor had standing to challenge the constitutionality of

Session Law 2017-6. In the event that the Court elected to reach the merits of the

Governor’s constitutional claim, the legislative leadership asserts that the challenged

legislation represents nothing more than the proper exercise of the General

Assembly’s constitutionally-derived legislative authority.

       On 1 September 2017, “without determining that we lack the authority to

reach the merits of plaintiff’s claims,” the Court entered an order concluding that “the

proper administration of justice would be best served in the event that we allowed

the panel, in the first instance, to address the merits of [the Governor’s] claims before

undertaking to address them ourselves.” As a result, the Court certified this case “to

the panel with instructions . . . to enter a new order . . . that (a) explains the basis for

its earlier determination that it lacked jurisdiction to reach the merits of the claims

advanced in [the Governor’s] complaint and (b) addresses the issues that [the

Governor] has raised on the merits.”

       On 31 October 2017, the panel entered an order determining that it lacked

jurisdiction to reach the merits of the Governor’s claims on the grounds that “[t]he

functions, powers, and duties of an agency encompass how a particular agency might


                                           -12-
                                 COOPER V. BERGER

                                  Opinion of the Court



work, its structure, and what role it may play in enforcement of the laws”; “the power

to alter the functions and duties of state agencies is reserved to the Legislature

through its law-making ability and the Governor through executive order subject to

review by the Legislature”; and that “[t]he merger of the Board of Elections and

Ethics Commission into the Bipartisan Board . . . is a political question and therefore

a nonjusticiable issue.” In compliance with our order requesting it to address the

merits of the Governor’s claims, the panel found that:

                    1.     The General Assembly has the authority and
             power to create and modify the duties of state agencies.
             See, e.g., Adams v. N. Carolina Dep’t of Nat. & Econ. Res.,
             295 N.C. 683, 696-97, 249 S.E.2d 402, 410 (1978).

                    ....

                    5.    Plaintiff has produced no authority that a
             commission or board with an even number of members is
             unconstitutional as a matter of law. Plaintiff has also
             produced no authority that “deadlock” on a particular issue
             constitutes a separation of powers violation.

                    6.    The requirement that the Governor must
             make his appointments from lists provided by the state
             party chairs does not constrain his execution of the laws or
             otherwise violate separation of powers, as the Governor
             (and not the General Assembly) has a choice among the
             names on the lists and is making the decision about who
             will ultimately serve. . . . Session Law 2017-[6]—N.C. Gen.
             Stat. § 163-19—also requires that the Governor appoint
             members to the Board of Elections from lists provided by
             the party chairs. This requirement was first added by
             Session Law 1985-62 after the election of Governor James
             Martin. Other statutory changes to the Board of Elections
             (including the extension of the term of the Executive
             Director, see S.L. 1973-1409, § 2; S.L. 1985-62), may have


                                         -13-
                    COOPER V. BERGER

                     Opinion of the Court



coincided with a change in the political party of the
Governor but have not resulted in constitutional
challenges.

      ....

       8.     The Executive Director of the Bipartisan
Board is to be, beginning in May 2019, chosen by the
Bipartisan Board. Until that time, the current Executive
Director of the Board of Elections, whose term is extended
by Session Law 2017-6, will serve as the Executive Director
of the Bipartisan Board. Such a statutory extension of a
term of office has been found to be constitutional. . . .

        9.    The chair of the Bipartisan Board will
initially be chosen by the Governor and will, thereafter, be
chosen by the Bipartisan Board. . . .

      10.   The Governor also has the ability to remove
any or all members from the Bipartisan Board for
misfeasance, malfeasance, or nonfeasance. The General
Assembly has no ability to remove members.

       11.    The Governor has adequate supervision over
the Bipartisan Board, given the Bipartisan Board’s role in
and impact on state government as the oversight authority
for ethics, elections, and lobbying. Additionally, Session
Law 2017-6 expressly states that the Bipartisan Board
must comply with the duties under N.C. Gen. Stat. § 143B-
10, which includes reporting duties to the Governor. The
General Assembly does not retain the ability to supervise
the Bipartisan Board.

       12.     Session Law 2017-6 reserves no ongoing
control to the General Assembly, and therefore, the
General Assembly neither exercises power that the
constitution vests exclusively in the executive branch nor
prevents the Governor from performing his constitutional
duties. Were the Governor given the degree of control he
seeks over with the Board of Elections or Bipartisan Board
in this case, neither Board could continue to function as “an


                            -14-
                                 COOPER V. BERGER

                                  Opinion of the Court



             independent regulatory and quasi-judicial agency” as the
             Board of Elections under prior law, N.C. Gen. Stat. § 163-
             28, and the Bipartisan Board would under Session Law
             2017-6 (enacting N.C. Gen. Stat. § 163A-5(a)).

                     13.   On a facial challenge, this Court cannot
             consider hypothetical situations that could sink the
             statute; to the contrary, Plaintiff must “establish that no
             set of circumstances exists under which the [a]ct would be
             valid.” Bryant, 359 N.C at 564, 614 S.E.2d 486 (2005)
             (quotations omitted). . . .

                   14.    There is evidence that supports the
             Bipartisan Board being able to function in politically
             divided situations. . . .

                    15.     There are also numerous other boards and
             commissions tasked with some administrative functions
             that are made up of an even number of members such that
             tie votes and, therefore, deadlock, are hypothetical
             possibilities. . . .

After conceding that “circumstances could arise where a deadlock or stalemate so

stifles the work of the Bipartisan Board that [the Governor] would have standing to

raise a challenge that this statute is unconstitutional, not on its face but as applied

to that particular situation,” the panel held that Session Law 2017-6 is not

unconstitutional on its face.

      In the supplemental briefs that the Court requested following the filing of the

panel’s order, the Governor argued that “the judicial branch has subject matter

jurisdiction to resolve separation of powers disputes,” citing McCrory, 368 N.C. at

638, 781 S.E.2d at 25, In re Alamance County Court Facilities, 329 N.C. 84, 99, 405
S.E.2d 125, 132 (1991), and State ex rel. Wallace v. Bone, 304 N.C. 591, 608, 286


                                         -15-
                                   COOPER V. BERGER

                                   Opinion of the Court



S.E.2d 79, 88 (1982), and that he has standing to advance the claim asserted in this

complaint because the “North Carolina Constitution confers standing on the

Governor to challenge statutes that cause him constitutional harm,” citing Article I,

Section 18 of the North Carolina Constitution and Mangum, 362 N.C. at 642, 669

S.E.2d at 281-82. In addressing the merits of his challenge to Session Law 2017-6,

the Governor contends that the General Assembly’s action in appointing the

Executive Director of the Bipartisan State Board represented an unconstitutional

exercise of control over an executive branch agency, with decisions authorizing

legislative extensions of existing terms of office being inapplicable to a proper

constitutional analysis given that those cases involved pre-existing municipal offices

in which an incumbent’s term was extended in lieu of holding a new election, citing

Penny v. Salmon, 217 N.C. 276, 277, 7 S.E.2d 559, 560 (1940), and Crump v. Snead,

134 N.C. App. 353, 354, 517 S.E.2d 384, 385, disc. rev. denied, 351 N.C. 101, 541
S.E.2d 143 (1999), while the office of Executive Director of the Bipartisan State Board

did not exist prior to the enactment of the challenged legislation, citing section 4(c) of

Session Law 2017-6 (creating “the position of Executive Director of the State Board”),

and given that the challenged legislation abolished the office of Executive Director of

the State Board of Elections, citing subsections 7(e) and (f) of Session Law 2017-6

(repealing N.C.G.S. §§ 163-26). Finally, the Governor contends that Session Law

2017-6 contravenes the separation-of-powers principles set out in McCrory, which

require a reviewing court to focus upon the extent to which the Governor has a


                                          -16-
                                  COOPER V. BERGER

                                   Opinion of the Court



sufficient degree of control over executive branch agencies.          According to the

Governor, McCrory requires that “the Governor must have ‘enough control’ over

executive branch entities and officials that possess ‘final executive authority’ in order

to perform his constitutional duty to ensure that the laws are faithfully executed,”

quoting McCrory, 368 N.C. at 646, 781 S.E.2d at 256, with the requisite degree of

control being exercised by means of appointment, supervision, and removal, citing

McCrory, 368 N.C. at 646, 781 S.E.2d at 256. Although the General Assembly may

require the appointment of statutory officers from lists and may require that

appointees satisfy additional qualifications, the provisions of the challenged

legislation “deprive[ ] the Governor of the ability to appoint a majority of members of

the [Bipartisan] State Board who share his views and priorities.”

      On the other hand, the legislative leadership argues that the panel correctly

decided that it lacked jurisdiction over the subject matter at issue in this case because

the North Carolina Constitution provides the Governor with the authority to “make

such changes in the allocation of offices and agencies and in the allocation of those

functions, powers, and duties as he considers necessary for efficient administration,”

subject to later legislative review, quoting Article III, Section 5(10) of the North

Carolina Constitution, thereby eliminating any need for the judicial branch to

“interject itself into a balance struck in the text of the Constitution specifically

dealing with the organization and structure of a state agency.” For that reason, “[t]he

question raised in this case by the Governor goes to the structure and function of the


                                          -17-
                                  COOPER V. BERGER

                                   Opinion of the Court



agency, which is textually committed to a balance struck in the text of the

Constitution.”

      As far as the merits are concerned, the legislative leadership contends that

McCrory does not necessitate the invalidation of Session Law 2017-6 because the

Bipartisan State Board is structured as an independent agency. According to the

legislative leadership, “the quasi-judicial nature of a commission can support its

independence from being under the thumb of the executive,” citing Morrison v. Olson,

487 U.S. 654, 687-88, 108 S. Ct. 2597, 2617, 101 L. Ed. 2d 569, 603 (1988). In addition,

unlike the situation at issue here, the General Assembly appointed more members to

the executive bodies at issue in McCrory than the Governor, citing McCrory, 368 N.C.

at 637-38, 781 S.E.2d at 250-51. Finally, the legislative leadership asserts that the

Executive Director of the Bipartisan State Board is, on an ongoing basis, to be

appointed by the members of the Bipartisan State Board and that the sole authority

to remove the Executive Director is vested in the members of the Bipartisan State

Board, citing section 4(c) of Session Law 2017-6. The legislative leadership further

argues that the provisions of Session Law 2017-6 designating the Executive Director

of the Bipartisan State Board represent nothing more than the extension of a pre-

existing term of office and that the Governor has mischaracterized the role of the

Executive Director, whose authority is limited to “staffing, administration, and

execution of the State Board’s decisions and orders,” quoting section 4(c) of Session

Law 2017-6.


                                          -18-
                                   COOPER V. BERGER

                                    Opinion of the Court



       “[O]ne of the fundamental principles on which state government is

constructed,” John V. Orth & Paul Martin Newby, The North Carolina State

Constitution 50 (2d ed. 2013), is that “[t]he legislative, executive, and supreme

judicial powers of the State government shall be forever separate and distinct from

each other,” N.C. Const. art. I, § 6. The legislative power is “vested in the General

Assembly,” N.C Const. art. II, § 1, which “enact[s] laws, within constitutional limits,

to protect or promote the health, morals, order, safety, and general welfare of society,”

State v. Ballance, 229 N.C. 764, 769, 51 S.E.2d 731, 734 (1949) (citations omitted); see

also N.C. Const. art. II, § 20. “The executive power of the State shall be vested in the

Governor,” N.C. Const. art. III, § 1, who “faithfully executes, or gives effect to, these

laws,” McCrory, 368 N.C. at 635, 781 S.E.2d at 250; see also N.C. Const. art. III, §

5(4).4 Finally, “[t]he judicial power of the State, shall . . . be vested in a Court for the

Trial of Impeachments and in a General Court of Justice,” N.C. Const. art. IV, § 1,

which “interprets the laws and, through its power of judicial review, determines

whether they comply with the constitution,” McCrory, 368 N.C. at 635, 781 S.E.2d at

250; see also N.C. Const. art. IV, § 1. Bayard v. Singleton, 1 N.C. (Mart.) 5, 6-7 (1787).

       “The political question doctrine controls, essentially, when a question becomes

‘not justiciable . . . because of the separation of powers provided by the Constitution.’ ”

Bacon, 353 N.C. at 717, 549 S.E.2d at 854 (alteration in original) (quoting Powell v.


       4 As was the case in McCrory, 368 N.C. at 646 n. 5, 781 S.E.2d at 256 n. 5, “[o]ur
opinion takes no position on how the separation of powers clause applies to those executive
departments that are headed by the independently elected members of the Council of State.”

                                           -19-
                                  COOPER V. BERGER

                                   Opinion of the Court



McCormack, 395 U.S. 486, 517, 89 S. Ct. 1944, 1961, 23 L. Ed. 2d 491, 514 (1969)).

“The . . . doctrine excludes from judicial review those controversies which revolve

around policy choices and value determinations constitutionally committed for

resolution to the” legislative or executive branches of government. Id. at 717, 549
S.E.2d at 854 (alteration in original) (quoting Japan Whaling Ass’n v. Am. Cetacean

Soc’y, 478 U.S. 221, 230, 106 S. Ct. 2860, 2866, 92 L. Ed. 2d 166, 178 (1986)). “In

determining whether a question falls within [the political question] category, the

appropriateness under our system of government of attributing finality to the action

of the political departments and also the lack of satisfactory criteria for a judicial

determination are dominant considerations.” Baker v. Carr, 369 U.S. 186, 210, 82 S.

Ct. 691, 706, 7 L. Ed. 2d 663, 682 (1962) (brackets in original) (quoting Coleman v.

Miller, 307 U.S. 433, 454-55, 59 S. Ct. 972, 982, 83 L. Ed. 1385, 1397 (1939)).

             Deciding whether a matter has in any measure been
             committed by the Constitution to another branch of
             government, or whether the action of that branch exceeds
             whatever authority has been committed, is itself a delicate
             exercise in constitutional interpretation, and is a
             responsibility of this Court as ultimate interpreter of the
             Constitution.

Id. at 211, 82 S. Ct. at 706, 7 L. Ed. 2d at 682. In other words, the Court necessarily

has to undertake a separation of powers analysis in order to determine whether the

political question doctrine precludes judicial resolution of a particular dispute.

      The distinction between cases that do and do not involve nonjusticiable

political questions can be seen by comparing our decision in Bacon with the Court of


                                          -20-
                                   COOPER V. BERGER

                                   Opinion of the Court



Appeals’ decision in News & Observer Publishing Co. v. Easley. In Bacon, which

involved a challenge to “the constitutionality of the Governor’s exercise of his

clemency power under Article III, Section 5(6) of the Constitution of North Carolina,”
353 N.C. at 698, 549 S.E.2d at 843, this Court stated that “a question may be held

nonjusticiable under this doctrine if it involves ‘a textually demonstrable

constitutional commitment of the issue to a coordinate political department,’ ” id. at

717, 549 S.E.2d at 854 (quoting Baker, 369 U.S. at 217, 82 S. Ct. at 710, 7 L. Ed. 2d

at 686). As a result of the fact that “Article III, Section 5(6) of the State Constitution

expressly commits the substance of the clemency power to the sole discretion of the

Governor,” we concluded that, “beyond the minimal safeguards applied to state

clemency procedures,” “judicial review of the exercise of clemency power would

unreasonably disrupt a core power of the executive.” Id. at 717, 549 S.E.2d at 854.

On the other hand, in News & Observer Publishing Co., which also dealt with

clemency-related issues, the Court of Appeals concluded that “the question before the

Court is whether the [News & Observer] is entitled, under the Public Records Law, to

certain clemency records within the possession of the Governor,” 182 N.C. App. at 19,

641 S.E.2d at 702; determined that “[t]he answer to that question turns not on a

political question, but on the meaning of our constitution’s proviso that the Governor’s

power is subject to legislation ‘relative to the manner of applying for pardons,’ ” id. at

19, 641 S.E.2d at 702 (quoting N.C. Const. art. III, § 5(6)); and noted that “[t]he

principle that questions of constitutional and statutory interpretation are within the


                                          -21-
                                  COOPER V. BERGER

                                   Opinion of the Court



subject matter jurisdiction of the judiciary is just as well established and

fundamental to the operation of our government as the doctrine of separation of

powers,” id. at 19, 641 S.E.2d at 702 (citations omitted). As a result, in order to

resolve the justiciability issue, we must decide whether the Governor is seeking to

have the judicial branch interfere with an issue committed to the sole discretion of

the General Assembly or whether the Governor is seeking to have the Court

undertake the usual role performed by a judicial body, which is to ascertain the

meaning of an applicable legal principle, such as that embodied in N.C. Const. art.

III, § 5(4).

       As the briefs that he has submitted for our consideration clearly reflect, the

Governor has not challenged the General Assembly’s decision to merge the State

Board of Elections and the Ethics Commission into the Bipartisan State Board, which

is, as he appears to concede, a decision committed to the sole discretion of the General

Assembly. See N.C. Const. art. III, § 5(10) (providing that “[t]he General Assembly

shall prescribe the functions, powers, and duties of the administrative departments

and agencies of the State and may alter them from time to time”). Instead, the

Governor has alleged in his complaint that the enactment of Session Law 2017-6

“curtail[ed], in significant ways[, his] executive powers.”     More specifically, the

Governor has alleged that “Session Law 2017-6 violate[s] the separation of powers by

preventing the Governor from performing his core function under the North Carolina

Constitution to ‘take care that the laws be faithfully executed,’ ” quoting Article III,


                                          -22-
                                 COOPER V. BERGER

                                  Opinion of the Court



Section 5(4) of the North Carolina Constitution. As a result, the Governor is not

challenging the General Assembly’s decision to “prescribe the functions, powers, and

duties of the administrative departments and agencies of the State” by merging the

State Board of Elections and the Ethics Commission into the Bipartisan State Board

and prescribing what the Bipartisan State Board is required or permitted to do;

instead, he is challenging the extent, if any, to which the statutory provisions

governing the manner in which the Bipartisan State Board is constituted and

required to operate pursuant to Session Law 2017-6 impermissibly encroach upon his

constitutionally established executive authority to see that the laws are faithfully

executed.

      As this Court explained in McCrory, “the separation of powers clause requires

that, as the three branches of government carry out their duties, one branch will not

prevent another branch from performing its core functions.” 368 N.C. at 636, 781

S.E.2d at 250 (citing Hart v. State, 368 N.C. 122, 126-27, 774 S.E.2d 281, 285 (2015)).

In that case, this Court considered former Governor McCrory’s “challenge [to the

constitutionality of] legislation that authorize[d] the General Assembly to appoint a

majority of the voting members of three administrative commissions” on the grounds

“that, by giving itself the power to appoint commission members, the General

Assembly ha[d] usurped Governor McCrory’s constitutional appointment power and

interfered with his ability to take care that the laws are faithfully executed,” id. at

636, 781 S.E.2d at 250, and noted that, in order to decide the issues before it in that


                                         -23-
                                    COOPER V. BERGER

                                     Opinion of the Court



case, the Court was required to “construe[ ] and appl[y] . . . provisions of the

Constitution of North Carolina,” id. at 638-39, 781 S.E.2d at 252 (citations omitted).

Instead of holding that Governor McCrory’s challenge to the validity of the legislation

in question involved a nonjusticiable political question, we addressed Governor

McCrory’s claim on the merits.5

       Our implicit decision that Governor McCrory’s claim was justiciable is fully

consistent with the literal language contained in Article III, Section 5(10) of the North

Carolina Constitution, which refers to “the functions, powers, and duties of the

administrative departments and agencies of the State,” or, in other words, to what

the agencies in question are supposed to do, rather than the extent to which the

Governor has sufficient control over those departments and agencies to ensure “that

the laws be faithfully executed,” N.C. Const. art. III, § 5(4). Alternatively, even if one

does not accept this understanding of the scope of the General Assembly’s authority

under Article III, Section 5(10), we continue to have the authority to decide this case

because the General Assembly’s authority pursuant to Article III, Section 5(10) is

necessarily constrained by the limits placed upon that authority by other

constitutional provisions. See Buckley v. Valeo, 424 U.S. 1, 132, 96 S. Ct. 612, 688,

46 L. Ed. 2d 659, 752 (1976) (noting that “Congress has plenary authority in all areas

in which it has substantive legislative jurisdiction, so long as the exercise of that


       5The political question doctrine was not invoked by any party to McCrory or explicitly
discussed in our opinion.


                                            -24-
                                    COOPER V. BERGER

                                     Opinion of the Court



authority does not offend some other constitutional restriction”) (citation omitted).

For this reason, the Governor’s authority to appoint constitutional officers pursuant

to Article III, Section 5(8) is subject to the constitutional provisions limiting dual

office holding, N.C. Const. art. VI, § 9, and separation of powers, State ex rel. Wallace,
304 N.C. at 608, 286 S.E.2d at 888 (holding that the appointment of sitting legislators

to membership on administrative commissions constitutes a separation-of-powers

violation); the General Assembly’s exclusive authority to classify property for

taxation-related purposes does not allow more favorable tax classification treatment

for one religious organization as compared to another in light of the constitutional

guarantees of religious liberty and equal protection, see N.C. Const. art. 1, §§ 13 and

19; Heritage Village Church & Missionary Fellowship, Inc., v. State, 299 N.C. 399,

406 n. 1, 263 S.E.2d 726, 730 n. 1 (1980); and the General Assembly’s exclusive

authority to enact criminal statutes, N.C. Const. art. II, § 1 (providing that the

legislative power of the State is to be exercised by the General Assembly), does not

authorize the enactment of ex post facto laws in violation of Article I, Section 16. As

a result, under either interpretation of the relevant constitutional language, the

authority granted to the General Assembly pursuant to Article III, Section 5(10)6 is


       6  The same analysis applies to Article III, Section 11 of the North Carolina
Constitution (providing that, “[n]ot later than July 1, 1975, all administrative departments,
agencies, and offices of the State and their respective functions, powers, and duties shall be
allocated by law among and within not more than 25 principal administrative departments
so as to group them as far as practicable according to major purposes”; “[r]egulatory, quasi-
judicial, and temporary agencies may, but need not, be allocated within a principal
department.”

                                            -25-
                                      COOPER V. BERGER

                                       Opinion of the Court



subject to other constitutional limitations, including the explicit textual limitation

contained in Article III, Section 5(4).7

       In this case, like McCrory, the Governor has alleged that the General Assembly

“usurped [his] constitutional . . . power and interfered with his ability to take care

that the laws are faithfully executed,” id. at 636, 781 S.E.2d at 250, requiring us,

consistent with McCrory, to “construe[ ] and appl[y] . . . provisions of the Constitution

of North Carolina,” id. at 638, 781 S.E.2d at 252. In other words, unlike Bacon, this

case involves a conflict between two competing constitutional provisions. For that

reason, this case, like McCrory, involves an issue of constitutional interpretation,

which this Court has a duty to decide utilizing the manageable judicial standard

enunciated in that decision, rather than a nonjusticiable political question arising

from nothing more than a policy dispute. See N.C. Const. art. IV, § 1. A decision to

reach a contrary result would necessarily compel the conclusion that both McCrory



       7  Although the legislative leadership has also suggested that the Governor is
precluded from seeking relief from the judicial branch for justiciability and exhaustion-
related reasons by virtue of the fact that he is entitled, under Article III, Section 5(10) of the
North Carolina Constitution, to “make such changes in the allocation of offices and agencies
and in the allocation of those functions, powers, and duties as he considers necessary for
efficient administration,” we do not find this argument persuasive given that the
constitutional provision in question deals with the “functions, powers, and duties” of “the
administrative departments and agencies of the State” rather than with the extent to which
the Governor has the ability to control their operations in order to “take care that the laws
be faithfully executed” pursuant to Article III, Section 5(4) of the North Carolina
Constitution, and given that such changes become ineffective in the event that they are, prior
to adjournment of the relevant legislative session “sine die,” “specifically disapproved of by
resolution of either house of the General Assembly or specifically modified by joint resolution
of both house of the General Assembly.”


                                              -26-
                                    COOPER V. BERGER

                                     Opinion of the Court



and Wallace were wrongly decided and sharply limit, if not eviscerate, the ability of

executive branch officials to advance separation-of-powers claims. As a result, the

panel erred by dismissing the Governor’s complaint for lack of subject matter

jurisdiction.8

       In order to have standing to maintain this case, the Governor was required to

allege that he had suffered an injury as a result of the enactment of Session Law

2017-6 or, in other words, that he had “a personal stake in the outcome of the

controversy.” Mangum, 362 N.C. at 642, 669 S.E.2d at 282 (quoting Stanley v. Dep’t

of Conservation & Dev., 284 N.C. 15, 28, 199 S.E.2d 641, 650 (1973)) (citing N.C.

Const. art. I, § 18). This Court held in McCrory that the Governor had standing to

challenge the legislation at issue in that case on the grounds that it “interfered with

his ability to take care that the laws are faithfully executed.” 368 N.C. at 636, 781
S.E.2d at 250. Similarly, as is evidenced by the allegations set out in his complaint,

the Governor has clearly asserted the existence of a “personal stake in the outcome

of the controversy” in this case. Mangum, 362 N.C. at 642, 669 S.E.2d at 282. Simply

put, if a sitting Governor lacks standing to maintain a separation-of-powers claim

predicated on the theory that legislation impermissibly interferes with the authority

constitutionally committed to the person holding that office, we have difficulty


       8 The result that we have reached with respect to the political question issue does not
amount to a determination that Article III, Section 5(4) of the North Carolina Constitution
trumps Article III, Section 5(10) of the North Carolina Constitution. Instead, we believe that
these constitutional provisions address different issues and can be harmonized with each
other so that each of them is, as should be the case, given independent meaning.

                                            -27-
                                     COOPER V. BERGER

                                      Opinion of the Court



ascertaining who would ever have standing to assert such a claim. Apart from their

contention that the claim advanced in the Governor’s complaint is a nonjusticiable

political question, which we have already rejected, the legislative leadership does not

appear to explicitly contend that the Governor lacks the necessary personal stake in

the outcome of this controversy to deprive him of standing.9 As a result, we hold that

the panel erred by dismissing Governor Cooper’s complaint for lack of standing to the

extent that it did so.

       Finally, we must address the merits of the Governor’s claim that Session Law

2017-6 “unconstitutionally infringe[s] on the Governor’s executive powers in violation

of separation of powers.”10 “We review constitutional questions de novo.” McCrory,



       9 The legislative leadership does assert that the Governor lacks standing to maintain
the present action because his alleged injuries did not result from the enactment of Session
Law 2017-6. As we understand this argument, the legislative leadership contends that the
injury of which the Governor complains was worked by prior legislative enactments rather
than by the enactment of Session Law 2017-6. In spite of the fact that certain aspects of the
manner in which the Bipartisan State Board is to be selected were reflected in prior statutory
provisions, the record clearly shows that the composition of the Bipartisan State Board and
the manner in which the members of the Bipartisan State Board and the Executive Director
are selected, which is the focus of the Governor’s separation of powers claim, resulted from
the enactment of Session Law 2017-6 and represented a substantial change from prior law.
Thus, we believe that the Governor is, in fact, seeking relief from an alleged injury to his
constitutional executive authority stemming from the enactment of Session Law 2017-6 and
that effective relief for that injury can be provided in the event that the Governor’s
constitutional claim proves successful on the merits.

       10In their initial brief, the legislative leadership urged us to refrain from reaching the
merits in the event that we rejected their justiciability and standing contentions on the
grounds that this Court is an appellate court and that the trial court had not had an
opportunity to consider and address the merits of the Governor’s challenge to the
constitutionality of Session Law 2017-6. In view of our agreement with the legislative
leadership that, in virtually all circumstances, this Court benefits from reviewing trial court
decisions rather than exercising our supervisory authority in what amounts to a vacuum, we

                                              -28-
                                    COOPER V. BERGER

                                     Opinion of the Court
368 N.C. at 639, 781 S.E.2d at 252 (citing Piedmont Triad Reg’l Water Auth. v.

Sumner Hills, Inc., 353 N.C. 343, 348, 543 S.E.2d 844, 848 (2001)). “In exercising de

novo review, we presume that laws enacted by the General Assembly are

constitutional, and we will not declare a law invalid unless we determine that it is

unconstitutional beyond a reasonable doubt.” Id. at 639, 781 S.E.2d at 252 (first

citing Hart, 368 N.C. at 131, 774 S.E.2d at 287-88; then citing Baker v. Martin, 330
N.C. 331, 334-35, 410 S.E.2d 887, 889 (1991)). In order to “determine whether the

violation is plain and clear, we look to the text of the constitution, the historical

context in which the people of North Carolina adopted the applicable constitutional

provision, and our precedents.” Id. at 639, 781 S.E.2d at 252 (citations omitted). A

facial challenge to the constitutionality of legislation enacted by the General

Assembly, which is the type of challenge asserted in the Governor’s complaint, “is the

most difficult challenge to mount successfully.” Hart, 368 N.C. at 131, 774 S.E.2d at

288 (citing Beaufort Cty. Bd. of Educ. v. Beaufort Cty. Bd. of Comm’rs, 363 N.C. 500,

502, 681 S.E.2d 278, 280 (2009)).

       As we have already noted, the North Carolina Constitution, unlike the United

States Constitution, contains an explicit separation-of-powers provision. See N.C.

Const. art. I, § 6 (stating that “[t]he legislative, executive, and supreme judicial



afforded the panel an opportunity to make a determination on the merits in our certification
order. Having had the benefit of what is, in any realistic sense, a decision by the panel with
respect to the merits of the Governor’s claim, we believe that we are now in a position to
evaluate the substantive validity of the Governor’s challenge to Session Law 2017-6.

                                            -29-
                                  COOPER V. BERGER

                                   Opinion of the Court



powers of the State government shall be forever separate and distinct from each

other”).   For that and other reasons, “the separation of powers doctrine is well

established under North Carolina law.” Bacon, 353 N.C. at 716, 549 S.E.2d at 854

(citing, inter alia, State ex rel. Wallace, 304 N.C. at 595-601, 286 S.E.2d at 81-84

(stating at 304 N.C. at 595, 286 S.E.2d at 81, that “each of our constitutions has

explicitly embraced the doctrine of separation of powers”)).      As we explained in

McCrory, separation-of-powers violations can occur “when one branch exercises

power that the constitution vests exclusively in another branch” or “when the actions

of one branch prevent another branch from performing its constitutional duties.”

McCrory, 368 N.C. at 645, 781 S.E.2d at 256.

      This Court has held that Article III, Section 5(4) of the North Carolina

Constitution requires “the Governor [to] have enough control over” commissions or

boards that “are primarily administrative or executive in character” “to perform his

[or her] constitutional duty,” id. at 645-46, 781 S.E.2d at 256, with the sufficiency of

the Governor’s “degree of control” “depend[ing] on his [or her] ability to appoint the

commissioners, to supervise their day-to-day activities and to remove them from

office,” id. at 646, 781 S.E.2d at 256. In view of the fact that “each statutory scheme”

is different, “[w]e cannot adopt a categorical rule that would resolve every separation

of powers challenge” and “must resolve each challenge by carefully examining its

specific factual and legal context.” Id. at 646-47, 781 S.E.2d at 257. In holding that

the legislation at issue in McCrory violated Article III, Section 5(4) of the North


                                          -30-
                                   COOPER V. BERGER

                                    Opinion of the Court



Carolina Constitution, we noted that the General Assembly had “appoint[ed]

executive officers that the Governor ha[d] little power to remove” and left “the

Governor with little control over the views and priorities of the officers that the

General Assembly appoint[ed].” Id. at 647, 781 S.E.2d at 257.

       The test adopted in McCrory is functional, rather than formulaic, in nature.

Although we did not explicitly define “control” for separation-of-powers purposes in

McCrory, we have no doubt that the relevant constitutional provision, instead of

simply contemplating that the Governor will have the ability to preclude others from

forcing him or her to execute the laws in a manner to which he or she objects, also

contemplates that the Governor will have the ability to affirmatively implement the

policy decisions that executive branch agencies subject to his or her control are

allowed, through delegation from the General Assembly, to make as well. In the

absence of such an understanding, the power of an executive branch agency to adopt

rules and regulations could be rendered completely nugatory without any separation-

of-powers violation having occurred.

       The Bipartisan State Board established by Session Law 2017-6, which has

responsibility for the enforcement of laws governing elections, campaign finance,

lobbying, and ethics, clearly performs primarily executive, rather than legislative or

judicial, functions.11 See id. at 646, 781 S.E.2d at 256 (referring to “the final executive


       11The basic functions, powers, and duties that the Bipartisan State Board is required
to perform are, of course, outlined in statutory provisions enacted by the General Assembly.
The General Assembly did not, however, make all of the policy-related decisions needed to

                                           -31-
                                    COOPER V. BERGER

                                     Opinion of the Court



authority” that the three commissions at issue in that case “possess[ed]”).             The

Bipartisan State Board consists of eight members appointed by the Governor, four of

whom must be members of the political party with the highest number of registered

affiliates selected from a list of nominees provided by the chair of the party in question

and four of whom must be members of the political party with the second highest

number of registered affiliates selected from a list of nominees provided by the chair

of the party in question. Ch. 6, sec. 4(c), 2017-2 N.C. Adv. Legis. Serv. at 23 (enacting

N.C.G.S. § 163A-2 (2017)). In addition, Session Law 2017-6, like the legislation

governing the agencies at issue in McCrory, precludes the Governor from removing

members of the Bipartisan State Board in the absence of “misfeasance, malfeasance,

or nonfeasance,” id., at 24 (enacting N.C.G.S. § 163A-2(c) (2017)); see McCrory, 368
N.C. at 646, 781 S.E.2d at 257 (stating that “the challenged legislation sharply




effectively administer the election, campaign finance, lobbying, and ethics laws. Instead,
consistent with much modern legislation, the General Assembly has delegated to the
members of the Bipartisan State Board the authority to make numerous discretionary
decisions, including, but not limited to, the extent to which particular administrative rules
and regulations should be adopted, N.C.G.S. § 163-22(a) and N.C.G.S. § 163-22.2; the extent
to which jurisdiction should be asserted over election-related protests pending before county
boards of elections, N.C.G.S. § 163-182.12; and the number and location of the early voting
sites to be established in each county and the number of hours during which early voting will
be allowed at each site, N.C.G.S. § 163-227.2. As a result, the General Assembly has, in the
exercise of its authority to delegate the making of interstitial policy decisions to
administrative agencies, given decision making responsibilities to the executive branch by
way of the Bipartisan State Board. We refer to the ability of the executive branch to make
these discretionary determinations as the effectuation of “the Governor’s policy preferences”
throughout the remainder of this opinion. The use of this expression should not be
understood as suggesting that the Bipartisan State Board has the authority to make any
policy decision that conflicts with or is not authorized by the General Assembly, subject to
applicable constitutional limitations.

                                            -32-
                                     COOPER V. BERGER

                                     Opinion of the Court



constrains the Governor’s power to remove members of any of the three commissions,

allowing him to do so only for cause”) and limits the ability of persons who share the

Governor’s policy preferences to supervise the day-to-day activities of the Bipartisan

State Board, at least in the short term, by ensuring that no one could be appointed to

the position of Executive Director other than the General Assembly’s appointee until

May 2019. As was the case in McCrory, in which we determined that the General

Assembly had exerted excessive control over certain executive agencies by depriving

the Governor of “control over the views and priorities” of a majority of the members

of the commissions at issue in that litigation, 368 N.C. at 647, 781 S.E.2d at 257, we

conclude that the relevant provisions of Session Law 2017-6, when considered as a

unified whole, “leave[ ] the Governor with little control over the views and priorities”

of the Bipartisan State Board, id. at 647, 781 S.E.2d at 257, by requiring that a

sufficient number of its members to block the implementation of the Governor’s policy

preferences be selected from a list of nominees chosen by the leader of the political

party other than the one to which the Governor belongs,12 limiting the extent to which



       12 We are, of course, unable to conclude with absolute certainty that persons chosen
by the chair of the opposing political party will invariably and in all instances act to thwart
the Governor’s policy preferences at every turn. However, we do not believe that the
applicable standard of review, including the presumption of constitutionality, requires us to
turn a blind eye to the functions appropriately performed by the leader of an opposition party
in our system of government or to force the Governor to be subject to the uncertainty that
will necessarily arise from a determination that the showing of an actual interference with
the Governor’s executive authority is a necessary prerequisite to his or her ability to
challenge legislation as violative of Article III, Section 5(4) of the North Carolina
Constitution. Utilizing similar logic, the Court held in McCrory that the Governor lacked
sufficient control over the administrative commissions at issue in that case based upon the

                                             -33-
                                    COOPER V. BERGER

                                     Opinion of the Court



individuals supportive of the Governor’s policy preferences have the ability to

supervise the activities of the Bipartisan State Board, and significantly constraining

the Governor’s ability to remove members of the Bipartisan State Board.

       In seeking to persuade us to reach a different result, the legislative leadership

has advanced a number of arguments, each of which we have carefully considered.

Among other things, the legislative leadership asserts that the General Assembly has

not retained ongoing supervision or control over the Bipartisan State Board given

that none of its members are either legislators, as was the case in Wallace, or

legislative appointees, as was the case in McCrory. This argument rests upon an

overly narrow reading of McCrory, which focuses upon the practical ability of the

Governor to ensure that the laws are faithfully executed rather than upon (1) the

exact manner in which his or her ability to do so is impermissibly limited or (2)

whether the impermissible interference stems from (a) direct legislative supervision

or control or from (b) the operation of some other statutory provision. Put another

way, the separation-of-powers violations noted in Wallace and McCrory do not

constitute the only ways in which the Governor’s obligation to “faithfully execute the

laws” can be the subject of impermissible interference. Instead, as McCrory clearly

indicates, the relevant issue in a separation-of-powers dispute is whether, based upon

a case-by-case analysis of the extent to which the Governor is entitled to appoint,


fact that a majority of appointments had been made by the members of the General Assembly.
368 N.C. at 647, 781 S.E.2d at 248. As a result, our decision in this case is fully consistent
with the applicable standard of review.

                                            -34-
                                    COOPER V. BERGER

                                     Opinion of the Court



supervise, and remove the relevant executive officials, the challenged legislation

impermissibly interferes with the Governor’s ability to execute the laws in any

manner.

       The General Assembly does, of course, have the authority pursuant to Article

III, Section 5(10) of the North Carolina Constitution to specify the number of

members of an executive branch commission.              Moreover, the General Assembly

clearly has the authority to establish qualifications for commission membership, to

make certain persons ex officio members of the commission, and to mandate that

differing policy preferences be reflected in the commission’s membership.13 Similarly,

the General Assembly has the undoubted authority to prescribe the commission’s

functions, powers and duties and to determine the substance of the laws and policies

that the commission is called upon to execute. Finally, the General Assembly has the

authority to provide the commission with a reasonable degree of independence from

short-term political interference14 and to foster the making of independent, non-



       13 Our holding in this case does not hinge upon the fact that the General Assembly
has required that half of the members of the Bipartisan State Board be members of a political
party other than that to which the Governor belongs; instead, our decision rests upon the
totality of the limitations imposed upon the Governor’s appointment, supervisory, and
removal authority set out in Session Law 2017-6.

       14 The Court noted in McCrory that the General Assembly “insulate[d] the Coal Ash
Management Commission from executive branch control even more by requiring the
commission to exercise its powers and duties ‘independently,’ without the ‘supervision,
direction, or control’ of the Division of Emergency Management or the Department of Public
Safety.” 368 N.C. at 646, 781 S.E.2d at 257. Needless to say, we did not hold in McCrory,
and do not hold now, that the entire concept of an “independent” agency is totally foreign to
North Carolina constitutional law. Instead, the degree of independence with which an agency

                                            -35-
                                  COOPER V. BERGER

                                   Opinion of the Court



partisan decisions.     All of these determinations are policy-related decisions

committed to the General Assembly rather than to this Court. The General Assembly

cannot, however, consistent with the textual command contained in Article III,

Section 5(4) of the North Carolina Constitution, structure an executive branch

commission in such a manner that the Governor is unable, within a reasonable period

of time, to “take care that the laws be faithfully executed” because he or she is

required to appoint half of the commission members from a list of nominees consisting

of individuals who are, in all likelihood, not supportive of, if not openly opposed to,

his or her policy preferences while having limited supervisory control over the agency

and circumscribed removal authority over commission members.                An agency

structured in that manner “leaves the Governor with little control over the views and

priorities of the [majority of] officers” and prevents the Governor from having “the

final say on how to execute the laws.” McCrory, 368 N.C. at 647, 781 S.E.2d at 257.

As a result, the manner in which the membership of the Bipartisan State Board is

structured and operates under Session Law 2017-6 impermissibly, facially, and

beyond a reasonable doubt interferes with the Governor’s ability to ensure that the

laws are faithfully executed as required by Article III, Section 5(4) of the North

Carolina. Id.




is required to operate is simply a factor that must be considered in making the required
separation-of-powers determination.

                                          -36-
                                  COOPER V. BERGER

                                   Opinion of the Court



      In addition to challenging the validity of the provisions of Session Law 2017-6

governing the composition of the Bipartisan State Board, the Governor has also

challenged the statutory provisions “creat[ing] the position of Executive Director of

the [Bipartisan] State Board” and making the Executive Director, who is designated

as the “chief State elections official,” “responsible for staffing, administration, and

execution of the State Board’s decisions and orders” and for performing “such other

responsibilities as may be assigned by the State Board.” Ch. 6, sec. 4(c), 2017-2 N.C.

Adv. Legis. Serv. at 26 (enacting N.C.G.S § 163A-6 (a), (c), (d) (2017)). Although the

General Assembly appointed the individual then serving as the Executive Director of

the State Board of Elections to be the Executive Director of the Bipartisan State

Board for a term of office lasting until at least May 2019, see id., sec. 17, at 34, the

Bipartisan State Board is entitled to appoint an Executive Director by a majority vote

after that point, N.C.G.S. § 163A-6 (2017). As a result, the relevant provisions of

Session Law 2017-6 ensure that the Governor will not have any control over the

identity of the Executive Director of the Bipartisan State Board until May 2019 and,

perhaps, even after that time, given the manner in which the General Assembly has

structured the membership of the Bipartisan State Board in Session Law 2017-6, id.

§ 163A-2.

      Although the legislative leadership argues that, rather than appointing the

Executive Director of the Bipartisan State Board, the General Assembly simply

extended the term of the Executive Director of the State Board of Elections, we do not


                                          -37-
                                  COOPER V. BERGER

                                   Opinion of the Court



find that argument persuasive. As an initial matter, given that Session Law 2017-6

abolished the State Board of Elections, the position of Executive Director of that body

no longer exists. Instead, Session Law 2017-6 expressly “create[s] the position of

Executive Director of the [Bipartisan] State Board,” id. § 163-6(a), clearly indicating

that the position of Executive Director of the Bipartisan State Board is a new office

rather than the continuation of an existing one. In addition, given the General

Assembly’s decision to combine the functions previously performed by the State

Board of Elections and the Ethics Commission into the functions to be performed by

a single agency, the duties assigned to the Executive Director of the Bipartisan State

Board are necessarily more extensive than the duties assigned to the Executive

Director of the State Board of Elections. See Ch. 6, sec. 4(c), at 26 (enacting N.C.G.S.

§ 163A-1 (2017)). As a result, we cannot agree that the General Assembly’s decision

to designate the Executive Director of the State Board of Elections as the Executive

Director of the Bipartisan State Board constitutes nothing more than the exercise of

the General Assembly’s authority to extend the term of an existing officeholder in

order to achieve some valid public policy goal.

      As the Bipartisan State Board is structured in Session Law 2017-6, the

General Assembly’s decision to appoint the Executive Director of the Bipartisan State

Board and to preclude the Bipartisan State Board from either selecting a new

Executive Director prior to May 2019 or removing the Executive Director in the

absence of “cause,” N.C.G.S. § 163A-6(b), could impermissibly constrain the


                                          -38-
                                     COOPER V. BERGER

                                     Opinion of the Court



Governor’s ability to ensure that the laws are faithfully executed. See McCrory, 368
N.C. at 645-46, 781 S.E.2d at 256-57. On the other hand, in the event that the

membership of the Bipartisan State Board is structured in such a manner as to pass

constitutional muster under Article III, Section 5(4) of the North Carolina

Constitution and the Board is given adequate control over the manner in which the

duties assigned to the Executive Director are performed, the Bipartisan State Board’s

ability to supervise and control the actions of the Executive Director might suffice to

give the Governor adequate control over the Executive Director’s activities, which

appear to be primarily administrative in nature,15 for separation-of-powers purposes.



       15  In seeking to persuade us to hold that the provisions of Session Law 2017-6
governing the appointment of the Executive Director, standing alone, work a separation-of-
powers violation, the Governor has pointed to a number of statutory provisions assigning
various responsibilities to the Executive Director and argued that his lack of control over the
manner in which the Executive Director carries out these responsibilities impermissibly
impairs his ability to ensure that the laws are faithfully executed. A number of these
statutory provisions, including those portions of N.C.G.S. § 163-23 requiring the Executive
Director to notify candidates and treasurers of the dates by which certain reports must be
filed, that required reports had not been filed in a timely manner, and that certain complaints
had been filed, and the provision of N.C.G.S. § 163-278.24 requiring the Executive Director
to examine each report to determine if it complies with the relevant legal requirements, strike
us as primarily ministerial, rather than discretionary, in nature. Although other statutory
provisions do, as the Governor suggests, appear to authorize the Executive Director to take
action that is discretionary in nature, see, eg., N.C.G.S. § 163-271 (authorizing the Executive
Director to take action in the event that certain emergencies affecting the holding of an
election have occurred); N.C.G.S. § 163-132.4 (authorizing the Executive Director to
promulgate directives to county boards of election); and N.C.G.S. § 163-278.23 (authorizing
the Executive Director to issue written advisory opinions concerning campaign finance issues
upon which candidates and treasurers are entitled to rely), the scope of the Executive
Director’s authority to engage in these actions may well be limited by other statutory
provisions, including, for example, N.C.G.S. § 163A-6(c), which makes the Executive Director
“responsible for staffing, administration, and execution of the [Bipartisan] State Board’s
decisions and orders” and “perform[ing] such other responsibilities as may be assigned by the
[Bipartisan] State Board.”

                                             -39-
                                 COOPER V. BERGER

                                  Opinion of the Court



For that reason, an interim appointment to the position of Executive Director of the

Bipartisan State Board made by the General Assembly for a limited term might not

constitute a separation-of-powers violation in the event that the Governor otherwise

has sufficient control over the Bipartisan State Board. For that reason, given our

determination that, in light of the totality of the circumstances, the manner in which

the members of the Bipartisan State Board must be selected pursuant to Session Law

2017-6 is constitutionally invalid, we need not reach the issue of whether the

provisions governing the selection of the Executive Director constitute a separate

violation of Article III, Section 5(4) of the North Carolina Constitution at this time

and decline to do so.

      Finally, the Governor has questioned the validity of the provisions of Session

Law 2017-6 requiring that the office of the chair of the Bipartisan State Board be

rotated between the state’s two largest political parties and the provisions of Session

Law 2017-6 restructuring the county boards of elections. Among other things, the

Governor contends that the restructuring of the county boards of elections worked by

Session Law 2017-6 “interferes with the executive function by creating deadlocked

structures” and argues that the manner in which the county boards of elections are

structured, coupled with the similar provisions governing the structure of the

Bipartisan State Board, are likely to have the effect of thwarting the implementation

of any particular Governor’s election law-related policy preferences given that both

boards will have a sufficient number of members who are unlikely to share the


                                         -40-
                                  COOPER V. BERGER

                                  Opinion of the Court



Governor’s policy views to preclude the implementation of his or her preferred method

of executing the elections laws. Although we agree that the provisions of Session Law

2016-7 governing the selection of the chair of the Bipartisan State Board and the

manner in which the county boards of elections are structured have the effect of

compounding the separation-of-powers violation which we have identified earlier in

this opinion, we further note that the Governor has not argued before this Court that

either of these sets of provisions, taken in isolation, work an independent separation-

of-powers violation. In light of the manner in which the Governor has argued these

issues before this Court and our decision to invalidate the provisions of Session Law

2017-6 relating to the composition of the Bipartisan State Board, we express no

opinion concerning the extent, if any, to which an independent separation-of-powers

challenge relating to provisions of Session Law 2017-6 governing the rotation of the

office of chair of the Bipartisan State Board among the two largest political parties

or the provisions of Session Law 2017-6 governing the composition of the county

boards of elections would have merit.

      As we have already noted, the General Assembly noted an appeal from the

temporary restraining order that the panel entered following the filing of the

Governor’s complaint. However, given that this temporary restraining order was

dissolved relatively shortly after its entry, any decision that we might make with

respect to its validity “cannot have any practical effect on the existing controversy.”

Roberts v. Madison Cty Realtors Ass’n, 344 N.C. 394, 398-399, 474 S.E.2d 783, 787


                                         -41-
                                   COOPER V. BERGER

                                   Opinion of the Court



(1996). Moreover, since we conclude that the issues that had to be addressed during

the proceedings leading to the entry of the challenged temporary restraining order

are unlikely to recur, we do not believe that the legislative leadership’s challenge to

the entry of the temporary restraining order is “capable of repetition, yet evading

review.” See Shell Island Homeowners Ass’n v. Tomlinson, 134 N.C. App. 286, 292,

517 S.E.2d 401, 405 (1999) (stating that “[a]n otherwise moot claim falls within this

exception where ‘(1) the challenged action [is] in its duration too short to be fully

litigated prior to its cessation or expiration and (2) there [is] a reasonable expectation

that the same complaining party would be subjected to the same action again’ ”

(quoting Ballard v. Weast, 121 N.C. App. 391, 394, 465 S.E.2d 565, 568 (alterations

in the original), appeal dismissed and disc. rev. denied, 343 N.C. 304, 471 S.E.2d 66

(1996))). Similarly, given that the temporary restraining order has been dissolved

and that we have decided the Governor’s constitutional claim on the merits, we are

not persuaded that a decision to address the legislative leadership’s challenge to the

temporary restraining order would, at this point, serve the “public interest.” Cape

Fear River Watch v. N.C. Envtl. Mgmt. Comm’n, 368 N.C. 92, 100, 772 S.E.2d 445,

450 (2015) (declining to reach the merits of an obviously significant issue relating to

the regulatory treatment of coal ash lagoons because any decision to do so would not

“have any practical impact”). For all of these reasons, the legislative leadership’s

appeal from the temporary restraining order is dismissed as moot.




                                          -42-
                                 COOPER V. BERGER

                                  Opinion of the Court



      Thus, we hold that the panel erred by dismissing the Governor’s complaint.

Simply put, the claim asserted in the Governor’s complaint does not raise a

nonjusticiable political question, and the Governor clearly has standing to assert the

claim that he has presented for consideration by the judicial branch. In addition, for

the reasons set forth in more detail above, the provisions of Session Law 2017-6

concerning the membership of and appointments to the Bipartisan State Board,

taken in context with the other provisions of that legislation, impermissibly interfere

with the Governor’s ability to faithfully execute the laws in violation of Article III,

Section 5(4) of the North Carolina Constitution. Finally, the legislative leadership’s

appeal from the 28 April 2017 temporary restraining order is moot and does not come

within the proper scope of either of the exceptions to the mootness doctrine upon

which the legislative leadership relies. As a result, (1) the panel’s 1 June 2017 order

is reversed, with this case being remanded to the panel for further proceedings not

inconsistent with this opinion, including the entry of a final judgment on the merits,

and (2) the legislative leadership’s appeal from the 28 April 2017 temporary

restraining order is dismissed as moot.

      ORDER ENTERED ON 1 JUNE 2017 REVERSED AND REMANDED;

APPEAL FROM ORDER ENTERED ON 28 APRIL 2017 DISMISSED AS MOOT.




                                          -43-
                                  COOPER V. BERGER

                                MARTIN, C.J., dissenting



      Chief Justice MARTIN dissenting.

      The majority opinion imposes a constitutional requirement that the Governor

be able to appoint a majority of the members of the Bipartisan State Board of

Elections and Ethics Enforcement from his own political party. In so doing, the

majority deviates from our holding in State ex rel. McCrory v. Berger, 368 N.C. 633,

781 S.E.2d 248 (2016). Because the majority opinion impermissibly constrains the

General Assembly’s constitutional authority to determine the structure of state

administrative bodies, I respectfully dissent.

      We must resolve every separation of powers challenge “by carefully examining

its specific factual and legal context.” Id. at 646-47, 781 S.E.2d at 257. The type of

separation of powers violation that the Governor alleges here occurs “when the

actions of one branch prevent another branch from performing its constitutional

duties.” Id. at 645, 781 S.E.2d at 256 (citing Bacon v. Lee, 353 N.C. 696, 715, 549
S.E.2d 840, 853, cert. denied, 533 U.S. 975, 122 S. Ct. 22 (2001)). When this type of

violation is alleged, we must determine whether the Governor has “enough control”

over administrative bodies that have final executive authority to be able to perform

his constitutional duties. Id. at 646, 781 S.E.2d at 256. McCrory set forth a functional

analysis to be applied in this context, one that focuses not on the precise mechanism

by which the Governor’s power is allegedly interfered with but instead on the extent

to which the challenged legislation limits the Governor’s ability to perform a core

executive duty. See id. at 645-47, 781 S.E.2d at 256-57.

                                         -44-
                                  COOPER V. BERGER

                                MARTIN, C.J., dissenting



      To determine whether the Governor had “enough control” under the

circumstances of McCrory, we noted several aspects of that case that were relevant

to our analysis. There, each commission created by the challenged legislation—

specifically, the Coal Ash Management Commission, the Mining Commission, and the

Oil and Gas Commission—“ha[d] final authority over executive branch decisions.” Id.

at 645, 781 S.E.2d at 256. The General Assembly appointed a majority of the voting

members of each of the three commissions. See id. at 646, 781 S.E.2d at 256. And

the challenged legislation allowed the Governor to remove commission members only

for cause. Id. at 646, 781 S.E.2d at 257. By having majority control over commissions

with final executive authority, the General Assembly prevented the Governor from

performing his constitutional duty to take care that the laws be faithfully executed,

and the General Assembly retained too much control over that power through its

legislative appointments. Id. at 647, 781 S.E.2d at 257 (citing Bacon, 353 N.C. at

717-18, 549 S.E.2d at 854; and State ex rel. Wallace v. Bone, 304 N.C. 591, 608, 286
S.E.2d 79, 88 (1982)); see also N.C. Const. art. III, § 5(4) (“The Governor shall take

care that the laws be faithfully executed.”).

      McCrory therefore clarified that the Governor must have “enough control” over

a body with final executive authority, such as by an appropriate combination of

appointment and removal powers, to ensure that the laws are faithfully executed.

Contrary to what the majority suggests, however, McCrory did not mandate that the

Governor be able to appoint a majority of voting members who share his views and

                                          -45-
                                   COOPER V. BERGER

                                 MARTIN, C.J., dissenting



priorities to every executive branch board or commission. Nor did it say that the

Governor himself had to have “the final say on how to execute the laws.” Cf. McCrory,
368 N.C. at 647, 781 S.E.2d at 257 (referring to “a commission that has the final say

on how to execute the laws” (emphasis added)). As the majority says, McCrory did

essentially hold that legislation is unconstitutional when it “leaves the Governor with

little control over the views and priorities of the [majority of] officers” on an executive

branch board or commission, at least when (as in McCrory) only one other appointing

authority is selecting that entire majority. See id. at 647, 781 S.E.2d at 257. But that

is just another way of saying that, in that circumstance, the Governor may not be left

with a minority of appointees.

       In this case, even if having to appoint half of the members of the Bipartisan

State Board from a list provided by the chair of the opposition party is tantamount to

those members being appointed by someone else, that still leaves the Governor with

the ability to appoint half of the members from his own party—not a minority. The

majority purports to simply apply McCrory but, like a funhouse mirror, distorts it

instead.

       As the three-judge panel recognized, Session Law 2017-6 gives the Governor

enough control over the Board to avoid violating the separation of powers clause.

“Enough control” does not mean unlimited or unbridled control.               It does not

necessarily mean majority control, either. It simply means that the Governor must

not be compelled to enforce laws while having little or no control over how that

                                           -46-
                                    COOPER V. BERGER

                                  MARTIN, C.J., dissenting



enforcement occurs. See id. at 647, 781 S.E.2d at 257. Here, the Board requires an

affirmative vote of five of its members to take any action, Act of Apr. 11, 2017, ch. 6,

sec. 4(c), 2017-2 N.C. Adv. Legis. Serv. 21, 25 (LexisNexis) (codified at N.C.G.S.

§ 163A-3(c) (2017)), and the Governor has enough control over the Board because he

appoints half of its members from his own political party, see id. at 23 (codified at

N.C.G.S. § 163A-2(a) (2017)). This means that the Board may not take any action

without at least one vote of a member appointed by the Governor from his own party.

At least one of those appointees, in other words, will cast the deciding vote when the

Board is otherwise divided along party lines. Conversely, the four appointees from

the Governor’s party can veto any action that the opposition-party members of the

Board otherwise want to take.1

       Additionally, the Governor has the exclusive power to remove members of the

Bipartisan State Board for misfeasance, malfeasance, or nonfeasance. See id. at 24

(codified at N.C.G.S. § 163A-2(c) (2017)).         Although this is the same amount of

removal power that the Governor had in McCrory, see 368 N.C. at 637-38, 781 S.E.2d

at 251, and although it is limited to for-cause instances, this removal power is robust



       1 To the extent that the Governor argues that the structure of the Bipartisan State
Board makes it likely to deadlock rather than reach a five-vote consensus, this argument is
speculative and therefore not appropriate for consideration on a facial challenge. See Wash.
State Grange v. Wash. State Republican Party, 552 U.S. 442, 449-50, 128 S. Ct. 1184, 1190
(2008) (“In determining whether a law is facially invalid, we must be careful not to go beyond
the statute’s facial requirements and speculate about ‘hypothetical’ or ‘imaginary’ cases.”);
accord Beaufort Cty. Bd. of Educ. v. Beaufort Cty. Bd. of Comm’rs, 363 N.C. 500, 502, 681
S.E.2d 278, 280 (2009).

                                            -47-
                                       COOPER V. BERGER

                                     MARTIN, C.J., dissenting



enough to address any concerns peculiar to this Board—namely, that Board members

could violate the public trust by using their official positions for obviously malicious

or purely partisan purposes. See Malfeasance, Black’s Law Dictionary (10th ed. 2014)

(“A wrongful, unlawful, or dishonest act; esp., wrongdoing or misconduct by a public

official . . . .”). Giving the Governor the power to remove members without cause,

moreover, would leave the Board open to political coercion. Cf. Wiener v. United

States, 357 U.S. 349, 353, 355-56, 78 S. Ct. 1275, 1278, 1279 (1958) (reasoning that

the War Claims Commission’s need for insulation from political coercion weighed in

favor of the President being able to remove Commission members only for cause).2

       Let’s not lose sight of the Board’s purpose, which is to administer elections and

adjudicate ethics complaints.         The structure and makeup of the Board requires

members to cooperate in a bipartisan way before taking any official action and

encourages neutrality and fairness.3              But, strangely, the majority opinion



       2 The majority also argues that, by selecting the most recent Executive Director of the
prior State Board of Elections to be an interim Executive Director of the Bipartisan State
Board until May 2019, Session Law 2017-6 “limits the ability of persons who share the
Governor’s policy preferences to supervise the day-to-day activities of the Bipartisan State
Board.” But the Executive Director does not supervise the Bipartisan State Board; in fact,
the opposite is true. See Act of Apr. 11, 2017, ch. 6, sec. 4(c), 2017-2 N.C. Adv. Legis. Serv.
21, 26 (LexisNexis) (codified at N.C.G.S. § 163A-6(c) (2017)) (noting that the Executive
Director is responsible for “staffing, administration, and execution of the [Bipartisan] State
Board’s decisions and orders,” and also “perform[s] such other responsibilities as may be
assigned by the [Bipartisan] State Board” (emphases added)). The majority seems to
recognize this very fact when it concedes that the “Executive Director’s activities . . . appear
to be primarily administrative in nature.”

       3   Preserving confidence in the political neutrality and operational independence in the

                                               -48-
                                      COOPER V. BERGER

                                    MARTIN, C.J., dissenting



constitutionalizes a partisan makeup of the Bipartisan State Board, which threatens

to inject political gamesmanship into the implementation of our election and ethics

laws and undermines the neutrality inherent in an evenly divided bipartisan

composition.

       Indeed, in light of today’s holding, the Federal Election Commission—which is

the   closest   federal    analogue     to   the     Bipartisan   State    Board—would        be

unconstitutional under North Carolina law. The FEC is composed of six voting

members, no more than three of whom may be from the same political party, and the

voting members are appointed by the President and confirmed by the Senate. See 52

U.S.C. § 30106(a) (Supp. III 2015). Does the majority really believe that our state

constitution prohibits neutral, bipartisan election boards?

       It is beyond question that the courts should have “neither FORCE nor WILL

but merely judgment.” United States v. Hatter, 532 U.S. 557, 568, 121 S. Ct. 1782,



administration of elections is essential. See Purcell v. Gonzalez, 549 U.S. 1, 4, 127 S. Ct. 5, 7
(2006) (per curiam) (“Confidence in the integrity of our electoral processes is essential to the
functioning of our participatory democracy.”); cf. Christopher S. Elmendorf, Election
Commissions and Electoral Reform: An Overview, 5 Election L.J. 425, 425 (2006) (describing
the recent interest in creating “politically insulated bodies to administer elections” to avoid
partisan favoritism during those elections); Richard L. Hasen, Beyond the Margin of
Litigation: Reforming U.S. Election Administration to Avoid Electoral Meltdown, 62 Wash.
& Lee L. Rev. 937, 978-89 (2005) (describing recent electoral controversies in the United
States and advocating for nonpartisan election administration).                  The “specific
factual . . . context” of McCrory—which involved complex areas of state environmental
regulation—called for a substantial degree of executive oversight and policy discretion.
McCrory, 368 N.C. at 646-47, 781 S.E.2d at 257. But the specific factual context of this case—
which involves administration of election and ethics laws—calls for neutrality and
independence.

                                              -49-
                                   COOPER V. BERGER

                                  MARTIN, C.J., dissenting



1791 (2001) (quoting The Federalist No. 78, at 465 (Alexander Hamilton) (Clinton

Rossiter ed., 1961)). “Our constitutionally assigned role is limited to a determination

of whether the legislation is plainly and clearly prohibited by the constitution.” Hart

v. State, 368 N.C. 122, 127, 774 S.E.2d 281, 285 (2015); see also Baker v. Martin, 330
N.C. 331, 334, 410 S.E.2d 887, 889 (1991) (explaining that legislation will not be

invalidated unless it is unconstitutional “beyond reasonable doubt” (quoting Gardner

v. City of Reidsville, 269 N.C. 581, 595, 153 S.E.2d 139, 150 (1967))); State ex rel.

Martin v. Preston, 325 N.C. 438, 448, 385 S.E.2d 473, 478 (1989) (“[This Court] will

not lightly assume that an act of the legislature violates the . . . Constitution . . . .”).

By contrast, the General Assembly acts as the “arm of the electorate,” McCrory, 368

N.C. at 639, 781 S.E.2d at 252 (quoting Pope v. Easley, 354 N.C. 544, 546, 556 S.E.2d
265, 267 (2001) (per curiam)), and is constitutionally empowered to organize the

departments and agencies of our state government, see N.C. Const. art. II, § 1; id. art.

III, § 5(10); see also Wallace, 304 N.C. at 595-96, 286 S.E.2d at 82. The General

Assembly could, of course, choose to give the Governor the ability to appoint a

majority of appointees, without any constraints, to any given executive branch board

or commission. But doing so is the prerogative of the General Assembly, not of the

courts. See In re Alamance Cty. Ct. Facils., 329 N.C. 84, 95, 405 S.E.2d 125, 130

(1991) (“The courts have absolutely no authority to control or supervise the power

vested by the Constitution in the General Assembly as a coordinate branch of the




                                           -50-
                                   COOPER V. BERGER

                                 MARTIN, C.J., dissenting



government.” (quoting Person v. Bd. of State Tax Comm’rs, 184 N.C. 499, 503, 115
S.E. 336, 339 (1922))).

      I would hold that, by giving the Governor appointment and removal power over

Bipartisan State Board members, and by allowing the Governor to appoint half of

those members from his own political party, the General Assembly has satisfied the

requirements established by our constitution. See Hart, 368 N.C. at 126, 774 S.E.2d

at 284 (“If constitutional requirements are met, the wisdom of the legislation is a

question for the General Assembly.”); McIntyre v. Clarkson, 254 N.C. 510, 515, 119
S.E.2d 888, 891 (1961) (“The wisdom and expediency of a statute is for the legislative

department, when acting entirely within constitutional limits.”).           The majority

instead constitutionalizes a requirement that the Governor be able to appoint a

majority of Bipartisan State Board members from his own political party—to a board

responsible for administering our state’s election and ethics laws, no less.4 By doing

so, this Court has encroached on the General Assembly’s constitutional authority and

placed the courts in the position of micromanaging the organization and

reorganization of state government. Our decision in McCrory does not compel this

result, and the prudential exercise of our limited role counsels against it. “Just as

the legislative and executive branches of government are expected to operate within




      4  As the three-judge panel warned, giving the Governor the degree of control that he
seeks will prevent the board from functioning like the former State Board of Elections did—
as “an independent regulatory and quasi-judicial agency.”

                                           -51-
                                   COOPER V. BERGER

                                 MARTIN, C.J., dissenting



their constitutionally defined spheres, so must the courts.” Hart, 368 N.C. at 126,

774 S.E.2d at 285.5 I therefore respectfully dissent.

      Justice JACKSON joins in this dissenting opinion.




      Justice NEWBY dissenting.

      This case presents the question of whether the General Assembly has the

authority to create an independent, bipartisan board to administer the laws of

elections, ethics, lobbying, and campaign finance. Because the state constitution

expressly commits this specific power to the legislative branch, this Court lacks the

authority to intervene; the issue presents a nonjusticiable political question. In

exercising judicial power under these circumstances, this Court violates the very

separation-of-powers principle it claims to protect. The Court strips the General

Assembly of its historic, constitutionally prescribed authority to make the laws and

creates a novel and sweeping constitutional power in the office of Governor—the

authority to implement personal policy preferences. In doing so, the Court ignores


      5  I share Justice Newby’s concerns about the breadth of the majority opinion and its
implications for judicial encroachment on the role of the General Assembly under “our
tripartite system of government.” Bacon, 353 N.C. at 712, 549 S.E.2d at 851. I see these
concerns as properly addressed in the context of analyzing the merits of the case.



                                           -52-
                                  COOPER V. BERGER

                                  NEWBY, J., dissenting



the carefully crafted, express constitutional roles of the political branches and boldly

inserts the judiciary into the political, legislative process. If the Court should reach

the merits, I would agree with the analysis of Chief Justice Martin’s dissent; however,

because the trial court correctly held that this case presents a nonjusticiable political

question, I dissent separately.

      Under the state constitution, the General Assembly considers various policy

alternatives, and those measures enacted become the laws.           The Governor may

influence the lawmaking process and can even veto a measure. Nevertheless, once

the General Assembly passes a law, the constitution requires the Governor to

“faithfully” execute “the laws.” “The laws” are not the Governor’s policy preferences,

but are those measures enacted by the General Assembly.

                                           I.

      The idea of the judiciary preventing the legislature, through which the people

act, from exercising its power is the most serious of judicial considerations. State ex

rel. McCrory v. Berger, 368 N.C. 633, 650, 781 S.E.2d 248, 259 (2016) (Newby, J.,

concurring in part and dissenting in part). As the agent of the people’s sovereign

power, State ex rel. Ewart v. Jones, 116 N.C. 570, 570, 21 S.E. 787, 787 (1895), the

General Assembly has the presumptive power to act, State ex rel. Martin v. Preston,

325 N.C. 438, 448, 385 S.E.2d 473, 478 (1989) (“[G]reat deference will be paid to acts

of the legislature—the agent of the people for enacting laws.”). Possessing plenary



                                          -53-
                                      COOPER V. BERGER

                                     NEWBY, J., dissenting



power, the General Assembly is only limited by the express terms of the constitution.

McIntyre v. Clarkson, 254 N.C. 510, 515, 119 S.E.2d 888, 891-92 (1961).

       When this Court strikes down an act of the General Assembly, it prevents an

act of the people themselves. Baker v. Martin, 330 N.C. 331, 336-37, 410 S.E.2d 887,

890 (1991); see also McIntyre, 254 N.C. at 515, 119 S.E.2d at 891 (“The courts will not

disturb an act of the law-making body unless it runs counter to a constitutional

limitation or prohibition.”).1 A constitutional limitation upon the General Assembly

must be expressed in the constitutional text. Preston, 325 N.C. at 448-49, 385 S.E.2d

at 478 (“All power which is not expressly limited by the people in our State

Constitution remains with the people, and an act of the people through their

representatives in the legislature is valid unless prohibited by that Constitution.”

(citations omitted)). Thus, a claim that a law is unconstitutional must surmount the




       1  See, e.g., Williams v. Blue Cross Blue Shield of N.C., 357 N.C. 170, 189, 581 S.E.2d
415, 429 (2003) (“By seeking to curb unlawful discrimination by regulating covered
employers, the enabling legislation and the Ordinance have the practical effect of regulating
labor, as forbidden by Article II, Section 24.”); State v. Elam, 302 N.C. 157, 160, 273 S.E.2d
661, 664 (1981) (noting that the General Assembly “was without authority to enact G.S. 15A-
1446(d)(6) [affecting appellate rules],” as doing so violated Article IV, Section 13(2), providing
that “[t]he Supreme Court shall have exclusive authority to make rules of practice and
procedure for the Appellate Division” (second alteration in original) (quoting N.C. Const. art.
IV, § 13(2))); Sir Walter Lodge, No. 411, I.O.O.F. v. Swain, 217 N.C. 632, 637-38, 9 S.E.2d
365, 368-69 (1940) (General Assembly exceeded its power under Article V, Section 5 to grant
tax exemptions for property held for certain purposes.); Bayard v. Singleton, 1 N.C. (Mart.)
5, 6-7 (1787) (Statute directing that suits brought by claimants of property confiscated during
the American Revolution should be dismissed exceeded General Assembly’s lawmaking
power, as it denied the right to trial by jury guaranteed under Section IX of the Declaration
of Rights in the North Carolina Constitution of 1776.).


                                              -54-
                                   COOPER V. BERGER

                                   NEWBY, J., dissenting



high bar imposed by the presumption of constitutionality and meet the highest

quantum of proof, a showing that the statute is unconstitutional beyond a reasonable

doubt. Baker, 330 N.C. at 334-37, 410 S.E.2d at 889-90.

                                            II.


       Since 1776 our constitutions have recognized that all political power resides in

the people, N.C. Const. art. I, § 2; N.C. Const. of 1868, art. I, § 2; N.C. Const. of 1776,

Declaration of Rights § I, and is exercised through their elected officials in the

General Assembly, N.C. Const. art. II, § 1; N.C. Const. of 1868, art. II, § 1; N.C. Const.

of 1776, § I. See Jones, 116 N.C. at 570, 21 S.E. at 787; see also John V. Orth & Paul

Martin Newby, The North Carolina State Constitution 95 (2d ed. 2013) [hereinafter

State Constitution] (“The legislative power is vested in the General Assembly, so

called because all the people are present there in the persons of their

representatives.”). The structure of the bicameral legislative branch itself diffuses

its power, see McCrory, 368 N.C. at 653, 781 S.E.2d at 261, and the people themselves

limit legislative power by express constitutional prohibitions, see Baker, 330 N.C. at

338-39, 410 S.E.2d at 891-92.

       Accountable to the people, N.C. Const. art. II, §§ 3, 5, through the most

frequent elections, id. art. II, §§ 2, 4, “[t]he legislative branch of government is

without question ‘the policy-making agency of our government . . . . The General

Assembly is the ‘policy-making agency’ because it is a far more appropriate forum


                                           -55-
                                   COOPER V. BERGER

                                  NEWBY, J., dissenting



than the courts for implementing policy-based changes to our laws,” Rhyne v. K-Mart

Corp., 358 N.C. 160, 169, 594 S.E.2d 1, 8 (2004) (quoting McMichael v. Proctor, 243
N.C. 479, 483, 91 S.E.2d 231, 234 (1956)). See also McCrory, 368 N.C. at 653, 781

S.E.2d at 261 (“The diversity within the [legislative] branch . . . ensures healthy

review and significant debate of each proposed statute, the enactment of which

frequently reaches final form through compromise.”).

      Article III vests primary executive power with the Governor. N.C. Const. art.

III, § 1. Though each of our state constitutions has placed executive power in the

Governor generally, id. art. III, § 1; N.C. Const. of 1868, art. III, §§ 1, 4; N.C. Const.

of 1776, § XIX, the constitutional powers of the executive have always been divided

among various officials, N.C. Const. art. III, §§ 7(1)-(2), 8, with the Governor acting

as chief executive, id. art. III, §§ 1, 5, within a multimember executive branch. See

McCrory, 368 N.C. at 655-57, 781 S.E.2d at 262-63.

      Unlike the General Assembly, the Governor historically has only those powers

expressly granted by the constitution. E.g., N.C. Const. art. III, § 5 (outlining the

“Duties of Governor”); N.C. Const. of 1868, art. III, § 6 (“to grant reprieves,

commutations and pardons”); id., art. III, § 9 (“to convene the General Assembly in

extra session”); N.C. Const. of 1776, § XIX (including the “Power to draw for and apply

such Sums of Money as shall be voted by the General Assembly” and to exercise

clemency, “the Power of granting Pardons and Reprieves”).           Among the express

constitutional duties of the Governor is to “take care that the laws be faithfully


                                          -56-
                                      COOPER V. BERGER

                                      NEWBY, J., dissenting



executed.” N.C. Const. art. III, § 5(4). This provision does not create an independent,

policymaking power in the Governor; it simply requires the Governor to enforce “the

laws” as passed by the General Assembly. See Winslow v. Morton, 118 N.C. 486, 489-

90, 24 S.E. 417, 418 (1896) (acknowledging that, when the constitution authorizes the

General Assembly to legislate, the Governor, “as the constituted head of the executive

department,” is charged “with the duty of seeing that the statute is carried into

effect”). Nowhere does the text of the constitution grant the Governor the authority

to implement personal policy choices.

       While Article III generally outlines executive authority, it nonetheless

specifies numerous occasions when the legislature shares in the various

responsibilities.2    Only recently have the people, by constitutional amendment,

allowed the Governor to participate in lawmaking through the power of gubernatorial

veto. See Act of Mar. 8, 1995, ch. 5, secs. 3, 4, 1995 N.C. Sess. Laws 6, 8 (establishing

referendum to amend the constitution to provide gubernatorial veto to take effect 1



       2 See N.C. Const. art. III, § 5(2) (Governor recommends to the General Assembly
“such measures as he shall deem expedient.”); id. art. III, § 5(3) (Governor prepares and
recommends comprehensive budget to General Assembly for enactment and, after
enactment, Governor shall effect the necessary economies to prevent deficits.); id. art. III,
§ 5(6) (Governor may grant clemency “subject to regulations prescribed by law relative to
the manner of applying for pardons.”); id. art. III, § 5(7) (Governor may convene General
Assembly in extra session.); id. art. III, § 5(8) (“Governor shall nominate and by and with
the advice and consent of a majority of the Senators appoint all officers whose
appointments are not otherwise provided for.”); id. art. III, § 6 (Lieutenant Governor “shall
perform such additional duties as the General Assembly or the Governor may assign to
him.”), id. art. III, § 7(2) (“[R]espective duties [of the Council of State] shall be prescribed by
law.”).


                                               -57-
                                  COOPER V. BERGER

                                 NEWBY, J., dissenting



January 1997). Nonetheless, a three-fifths vote in each legislative chamber can

override a veto. N.C. Const. art. II, § 22(1). As illustrated by the gubernatorial veto

provision, the constitutional text indicates the balance struck between the executive

and legislative branches, granting the legislature the ultimate lawmaking authority.

Only the people, by constitutional amendment, can change that power balance.

McCrory, 368 N.C. at 654, 781 S.E.2d at 262.

      This Court’s decision in Winslow v. Morton illustrates how the aforementioned

constitutional powers of the legislative and executive branches apply without conflict.

In Winslow this Court reviewed the historic and express gubernatorial role of

commander-in-chief of the militia. 118 N.C. at 488, 24 S.E. at 417. In comparing that

role to the federal Executive, the Court noted that Congress, under the Federal

Constitution, may provide by law for “raising, equipping and maintaining armies and

navies” and “may make rules for the government of the land and naval forces.” Id. at

489, 24 S.E. at 418 (citation omitted). “When Congress asserts its authority . . .

within the purveiw [sic] of its powers the President is deprived of the supreme power

of military head of the Government” and instead “incurs the obligation as Chief

Executive to see that the laws made by the legislative branch of the government are

faithfully executed.” Id. at 489, 24 S.E. at 418 (citation omitted). In the same way,

             the Constitution of North Carolina (Art. XII, sec. 2) having
             authorized the Legislature “to provide for the organization,
             arming, equipping and discipline of the militia,” where it
             passes an act in pursuance of this section, it imposes pro
             tanto a limit upon the incidental authority of the Governor,


                                         -58-
                                     COOPER V. BERGER

                                     NEWBY, J., dissenting



                  as commander in chief and charges him, as the constituted
                  head of the executive department (Article III, section 1),
                  with the duty of seeing that the statute is carried into
                  effect.

Id. at 489-90, 24 S.E. at 418 (citing N.C. Const. of 1868, art. III, § 1, and quoting id.,

art. XII, § 2).

       Synthesizing the executive’s constitutional role as commander-in-chief with

the legislature’s lawmaking power, the Court concluded that the Governor could in

his discretion “dismiss officers of the militia when his powers and duties are not

defined by any legislative act.” Id. at 490, 24 S.E. at 418 (“The power to dismiss being

conferred by the constitutional provision and affirmed by statute, it is clear that the

Governor may still lawfully exercise it, unless the Legislature, by virtue of its

authority to organize and discipline the militia, has either expressly or by implication

repealed the statute.”). Once the General Assembly limited the Governor’s powers

and duties by statute, however, he was constitutionally required to execute the laws

as enacted. Winslow further illustrates the general principle that the specific and

express allocations of authority between the branches as established by the text must

be construed harmoniously.

                                             III.

       “The legislative, executive, and supreme judicial powers of the State

government shall be forever separate and distinct from each other.” N.C. Const. art.

I, § 6. The separation-of-powers clause is located within the Declaration of Rights of



                                             -59-
                                   COOPER V. BERGER

                                   NEWBY, J., dissenting



Article I, an expressive yet nonexhaustive list of protections afforded to citizens

against government intrusion, along with “the ideological premises that underlie the

structure of government.” State Constitution 46. The placement of the clause there

suggests that keeping each branch within its described spheres protects the people

by limiting overall governmental power. The clause does not establish the various

powers but simply states the powers of the branches are “separate and distinct.” N.C.

Const. art. I, § 6. The constitutional text develops the nature of those powers. State

Constitution 46 (“Basic principles, such as popular sovereignty and separation of

powers, are first set out in general terms, to be given specific application in later

articles.”).

       Thus, the separation-of-powers clause “is to be considered as a general

statement of a broad, albeit fundamental, constitutional principle,” State v. Furmage,

250 N.C. 616, 627, 109 S.E.2d 563, 571 (1959), and must be considered with the

related, more specific provisions of the constitution that outline the practical

workings for governance,3 see N.C. Const. art. II (providing the framework for

legislative power); id. art. III (providing the framework for executive power); id. art.


       3 Compare Piedmont Publ’g Co. v. City of Winston-Salem, 334 N.C. 595, 598, 434
S.E.2d 176, 177-78 (1993) (“One canon of construction is that when one statute deals with a
particular subject matter in detail, and another statute deals with the same subject matter
in general and comprehensive terms, the more specific statute will be construed as
controlling.”), with Preston, 325 N.C. at 449, 385 S.E.2d at 478 (“Issues concerning the
proper construction of the Constitution of North Carolina ‘are in the main governed by the
same general principles which control in ascertaining the meaning of all written
instruments.’ ” (quoting Perry v. Stancil, 237 N.C. 442, 444, 75 S.E.2d 512, 514 (1953))).


                                           -60-
                                     COOPER V. BERGER

                                     NEWBY, J., dissenting



IV (providing the framework for judicial power). “Nowhere was it stated that the

three powers or branches had to be equal. In fact, although the balance occasionally

shifted, the preponderant power has always rested with the legislature.”                   State

Constitution 50.

       Given that “a constitution cannot violate itself,” Leandro v. State, 346 N.C. 336,

352, 488 S.E.2d 249, 258 (1997), a branch’s exercise of its express authority by

definition comports with separation of powers. A violation of separation of powers

only occurs when one branch of government exercises, or prevents the exercise of, a

power reserved for another branch of government. McCrory, 368 N.C. at 660, 781

S.E.2d at 265.4 Understanding the prescribed powers of each branch, as divided

between the branches historically and by the text itself, is the basis for stability,

accountability, and cooperation within state government. See State v. Emery, 224




       4 A coordinate branch may not encroach upon or exercise a power that the text of the
state constitution expressly allocates to another branch. See, e.g., Bacon v. Lee, 353 N.C. 696,
704, 549 S.E.2d 840, 846-47 (2001) (recognizing that any substantive review of the Governor’s
express constitutional authority to grant clemency would have resulted in an attempt by the
judiciary to exercise a power reserved for the executive branch, thus violating separation of
powers); Elam, 302 N.C. at 160, 273 S.E.2d at 664 (preventing the General Assembly from
making rules for the state’s appellate courts because those powers were reserved for the
Supreme Court by express provision in Article IV, Section 13(2) of the state constitution);
Person v. Bd. of State Tax Comm’rs, 184 N.C. 499, 502-04, 115 S.E. 336, 339-40 (1922)
(concluding that, for the judicial branch to compel the collection of taxes on stockholder
income when no statute requires such a tax would interfere with the General Assembly’s
constitutional power of taxation); State v. Holden, 64 N.C. 829, 830 (1870) (The power to
“declare a County . . . in a state of insurrection, and call out the militia” “is a discretionary
power, vested in the Governor by the Constitution . . . and cannot be controlled by the
Judiciary, but the Governor alone is responsible to the people for its proper exercise.”).


                                              -61-
                                  COOPER V. BERGER

                                  NEWBY, J., dissenting



N.C. 581, 584, 31 S.E.2d 858, 861 (1944) (“[Constitutions] should receive a consistent

and uniform construction . . . even though circumstances may have so changed as to

render a different construction desirable.”).

                                          IV.

      When confronted with an alleged separation-of-powers violation, a court must

first determine if the conflict is nonjusticiable under the political question doctrine.

Under this doctrine, courts will refuse to resolve a dispute of “purely political

character” or when “[judicial] determination would involve an encroachment upon the

executive or legislative powers.” Political Questions, Black’s Law Dictionary (6th ed.

1990). Federal guidance provides that, “as essentially a function of the separation of

powers,” Baker v. Carr, 369 U.S. 186, 217, 82 S. Ct. 691, 710, 7 L. Ed. 2d 663, 686

(1962), a court should not review questions better suited for the political branches.

The same separation-of-powers principles limit this Court’s review.

             The political question doctrine controls, essentially, when
             a question becomes “not justiciable . . . because of the
             separation of powers provided by the Constitution.” Powell
             v. McCormack, 395 U.S. 486, 517, 23 L. Ed. 2d 491, 514
             (1969). “The . . . doctrine excludes from judicial review
             those controversies which revolve around policy choices
             and value determinations constitutionally committed for
             resolution to the halls of Congress or the confines of the
             Executive Branch. The Judiciary is particularly ill-suited
             to make such decisions . . . .” Japan Whaling Ass’n v.
             American Cetacean Soc’y, 478 U.S. 221, 230, 92 L. Ed. 2d
166, 178 (1986). “It is well established that the . . . courts
             will not adjudicate political questions.” Powell, 395 U.S. at
             518, 23 L. Ed. 2d at 515. A question may be held
             nonjusticiable under this doctrine if it involves “a textually

                                          -62-
                                   COOPER V. BERGER

                                   NEWBY, J., dissenting



              demonstrable constitutional commitment of the issue to a
              coordinate political department.” Baker v. Carr, 369 U.S.
186, 217, 7 L. Ed. 2d 663, 686 (1962).

Bacon v. Lee, 353 N.C. 696, 717, 549 S.E.2d 840, 854 (2001) (ellipses in original).

       As explained by the Supreme Court of the United States, under the political

question doctrine, a court should refuse to become embroiled in a separation-of-

powers dispute if any one of the following is true:            (1) there is “a textually

demonstrable constitutional commitment of the issue to a coordinate political

department;” (2) the matter involves “a lack of judicially discoverable and

manageable standards for resolving it;” (3) the matter is impossible to “decid[e]

without an initial policy determination of a kind clearly for nonjudicial discretion;” or

(4) a court cannot possibly undertake an “independent resolution without expressing

lack of the respect due coordinate branches of government.” Baker, 369 U.S. at 217,

82 S. Ct. at 710, 7 L. Ed. 2d at 686. The presence of any one of these factors cautions

against judicial entanglement. Judicial review of a political question itself violates

separation of powers because the Court asserts a power it does not have to prevent

the exercise of a specific power held by a political branch.

                                            V.

       Against the backdrop of the General Assembly’s plenary legislative power,5

Article III provides the General Assembly specific authority to create and structure



       5The General Assembly possesses the plenary power to make law. Were the
constitution silent as to which branch can by law reorganize administrative agencies, the

                                           -63-
                                     COOPER V. BERGER

                                    NEWBY, J., dissenting



administrative entities.      The constitution likewise gives the Governor specific

guidelines by which he may influence the allocation of administrative functions,

powers, and duties.       Nonetheless, the text reserves the final authority for the

legislative branch:

                      (10) Administrative reorganization. The General
              Assembly shall prescribe the functions, powers, and duties
              of the administrative departments and agencies of the
              State and may alter them from time to time, but the
              Governor may make such changes in the allocation of
              offices and agencies and in the allocation of those functions,
              powers, and duties as he considers necessary for efficient
              administration. If those changes affect existing law, they
              shall be set forth in executive orders, which shall be
              submitted to the General Assembly not later than the
              sixtieth calendar day of its session, and shall become
              effective and shall have the force of law upon adjournment
              sine die of the session, unless specifically disapproved by
              resolution of either house of the General Assembly or
              specifically modified by joint resolution of both houses of
              the General Assembly.

N.C. Const. art. III, § 5(10). By the plain language, the General Assembly has the

express authority to “prescribe the functions, powers, and duties of the

administrative departments and agencies of the State and may alter them from time

to time.” Id.; see also McCrory, 368 N.C. at 664, 781 S.E.2d at 268 (noting “the




legislative branch retains the authority to do so. See McIntyre, 254 N.C. at 515, 119 S.E.2d
at 891 (“[A] State Constitution is in no matter a grant of power. All power which is not
limited by the Constitution inheres in the people, and an act of a State legislature is legal
when the Constitution contains no prohibition against it.” (quoting Lassiter v. Northampton
Cty. Bd. of Elections, 248 N.C. 102, 112, 102 S.E.2d 853, 861 (1958), aff’d, 360 U.S. 45, 79 S.
Ct. 985, 3 L. Ed. 2d 1072 (1959))).


                                             -64-
                                    COOPER V. BERGER

                                    NEWBY, J., dissenting



General Assembly’s significant express constitutional authority to assign executive

duties to the constitutional executive officers and organize executive departments”).6

       Elsewhere in the same Article, the text again acknowledges the General

Assembly’s authority over administrative agencies:

              [A]ll administrative departments, agencies, and offices of
              the State and their respective functions, powers, and duties
              shall be allocated by law among and within not more than
              25 principal administrative departments so as to group
              them as far as practicable according to major purposes.
              Regulatory, quasi-judicial, and temporary agencies may,
              but need not, be allocated within a principal department.

N.C. Const. art. III, § 11. It is the General Assembly that statutorily assigns the

“respective functions, powers, and duties” of “all administrative departments,

agencies, and offices.” Id. Moreover, the text specifically acknowledges the validity

of “[r]egulatory, quasi-judicial, and temporary agencies” independent of any principal

department of the executive branch. Id.

       By executive order, the Governor may also “make such changes . . . as he

considers necessary for efficient administration.” Id. art. III, § 5(10). When the

Governor makes changes, he submits them to the General Assembly, and they become

effective “unless specifically disapproved by resolution of either house . . . or



       6   The majority correctly notes that in McCrory the General Assembly did not argue
that the Governor’s challenge constituted a nonjusticiable political question. But see
McCrory, 368 N.C. at 661, 781 S.E.2d at 266 (analogizing clemency review as “an explicit
constitutional power” of the Governor, thus presenting “a nonjusticiable, political question,”
with the General Assembly’s designated, “constitutional power to assign itself the authority
to fill statutory positions” (citing Bacon, 353 N.C. at 716-17, 549 S.E.2d at 854)).


                                             -65-
                                    COOPER V. BERGER

                                    NEWBY, J., dissenting



specifically modified by joint resolution.” Id. Much like the gubernatorial veto, the

General Assembly retains the prerogative to statutorily override these changes, to

reorganize the structure and functions of the executive branch, and to alter the

branch’s supervisory structure. Id. art. III, §§ 5(10), 11.

       The framers of our current constitution understood the text of Article III,

Sections 5(10) and 11 as simply incorporating the historic legislative authority to

create and reorganize administrative divisions by statute:

                     The General Assembly will not be deprived of any of its
              present authority over the structure and organization of state
              government. It retains the power to make changes on its own
              initiative, it can disapprove any change initiated by the Governor,
              and it can alter any reorganization plan which it has allowed to
              take effect and then finds to be working unsatisfactorily.

N.C. State Constitution Study Comm’n, Report of the North Carolina State

Constitution Study Commission 131-32 (1968) [hereinafter Report].7 Though the

General Assembly may arrange an administrative structure or assign a particular

power, function, or duty to an administrative office at present, the constitution

provides that the legislature may arrange differently or assign elsewhere in the

future. Id. Inherently, these decisions involve political and policy decisions.




       7 Before the state constitution incorporated the specific text of Article III, section
5(10), the North Carolina State Constitution Study Commission reviewed our constitution,
drafted and proposed amendments to our current constitution, and transmitted a special
report to the Governor and General Assembly. See Report at i-ii.


                                             -66-
                                      COOPER V. BERGER

                                     NEWBY, J., dissenting



       As demonstrated here, the text of Article III, Sections 5(10) and 11 specifically

assigns to the General Assembly authority over the administrative divisions it

legislatively creates,8 including the power to alter those same administrative

divisions, to structure them as bipartisan, and to make them independent by housing

them outside of the executive branch. N.C. Const. art. III, §§ 5(10), 11. The text of

Article III, Section 5(10) likewise specifically affords the Governor a role for making

changes by executive order, but subjects those changes to legislative approval. Id.

art. III, § 5(10).

       Significantly, there is nothing in the constitutional text of Article III, Sections

5(10) or 11 which limits the power of the General Assembly to create an independent,

bipartisan board. Likewise, there is no constitutional text that grants the Governor

the power to assert personal policy preferences, much less the power to override a



       8  Relevant here, the constitution specifically recognizes that the General Assembly’s
policymaking authority includes passing laws related to and regulating elections. See N.C.
Const. art. VI, § 2(2) (“The General Assembly may reduce the time of residence for persons
voting in presidential elections.”); id. art. VI, § 2(3) (“No person adjudged guilty of a felony
against this State or the United States . . . shall be permitted to vote unless that person
shall be first restored to the rights of citizenship in the manner prescribed by law.”); id. art.
VI, § 3 (“Every person offering to vote shall be at the time legally registered as a voter as
herein prescribed and in the manner provided by law. The General Assembly shall enact
general laws governing the registration of voters.”); id. art. VI, § 5 (“A contested election for
any office established by Article III of this Constitution shall be determined by joint ballot
of both houses of the General Assembly in the manner prescribed by law.”); id. art. VI, § 8
(recognizing the General Assembly’s right to prescribe laws restoring rights of citizenship);
id. art. VI, § 9 (“No person shall hold concurrently any two or more appointive offices or
places of trust or profit, or any combination of elective and appointive offices or places of
trust or profit, except as the General Assembly shall provide by general law.”). The
constitution recognizes no similar role for the Governor.


                                              -67-
                                  COOPER V. BERGER

                                  NEWBY, J., dissenting



policy decision of the General Assembly. Neither Section 5(4) of Article III nor any

other constitutional provision gives the Governor an authority that in any way

conflicts with the General Assembly’s assigned power in Sections 5(10) and 11.

Section 5(4) does not limit the power of the General Assembly in any manner; it

simply requires the Governor to execute the laws as enacted by the General

Assembly. Section 5(4) says nothing about the Governor’s role in reorganization and

clearly is not an “explicit textual limitation” on the General Assembly’s power. The

constitutional provisions of Article III do not conflict. The General Assembly makes

the laws, and the Governor implements them. As conceded by the majority, when

“the Governor is seeking to have the judicial branch interfere with an issue committed

to the sole discretion of the General Assembly,” the matter is nonjusticiable. The trial

court correctly observed:

             g.    The text of the Constitution makes clear that the
             power to alter the functions and duties of state agencies is
             reserved to the Legislature through its law-making ability
             and to the Governor through executive order subject to
             review by the Legislature.

             h.     This Court cannot interject itself into the balance
             struck in the text of a Constitution specifically dealing with
             the organization and structure of a state agency. The
             [challenge here] is a political question and therefore a
             nonjusticiable issue, and this Court lacks authority to
             review it.




                                          -68-
                                   COOPER V. BERGER

                                  NEWBY, J., dissenting



                                           VI.

      Moreover, not only does this case present a political question because the

constitution textually commits the type of government reorganization here to the

General Assembly, see Baker, 369 U.S. at 217, 82 S. Ct. at 710, 7 L. Ed. 2d at 686,

this lawsuit likewise requires an “initial policy determination of a kind clearly for

nonjudicial discretion,” id. at 217, 82 S. Ct. at 710, 7 L. Ed. 2d at 686.

      Here the General Assembly enacted Session Law 2017-6, creating the

bipartisan board, “an independent regulatory and quasi-judicial agency [that] shall

not be placed within any principal administrative department.” Act of Apr. 11, 2017,

ch. 6, sec. 4(c), 2017-2 N.C. Adv. Legis. Serv. 21, 25 (LexisNexis) (codified at N.C.G.S.

§ 163A-5(a) (2017)). In its enactment, the General Assembly found, among other

policy reasons,

             that bipartisan cooperation with election administration
             and ethics enforcement lends confidence to citizens in the
             integrity of their government; and . . . it [is] beneficial and
             conducive to consistency to establish one quasi-judicial and
             regulatory body with oversight authority for ethics,
             elections, and lobbying; and . . . it [is] imperative to ensure
             protections of free speech rights and increase public
             confidence in the decisions to restrict free speech; and . . .
             voices from all major political parties should be heard in
             decisions relating to First Amendment rights of free
             speech . . . .

Ch. 6, 2017-2 N.C. Adv. Legis. Serv. at 21. As evident from the stated purpose, the

decision to place elections, lobbying, ethics, and campaign finance within a

bipartisan, independent agency, at its heart, is a policy one, seeking to insulate these

                                          -69-
                                   COOPER V. BERGER

                                   NEWBY, J., dissenting



areas from political influence and creating the structure for achieving this end. Such

a decision is precisely the type of “initial policy determination” assigned to the

legislative branch. See Beaufort Cty. Bd. of Educ. v. Beaufort Cty. Bd. of Comm’rs,

363 N.C. 500, 512, 681 S.E.2d 278, 286 (2009) (Newby, J., concurring) (concluding

that political considerations “should be left to a body like the General Assembly,

which is in the best position to consider the full range of evidence and balance the

competing objectives”).

       While the Governor attacks the independent and bipartisan nature of the

consolidated board, a judicial resolution would require an initial policy determination

this Court cannot make9 and judicially discoverable and manageable standards that

do not exist. By inserting itself into this controversy, the Court expresses a “lack of

the respect due” the General Assembly’s express constitutional lawmaking authority.

This case presents a nonjusticiable political question because it satisfies not just one,

which would be sufficient, but all four of the cited Baker criteria.

                                           VII.

       The majority’s novel analysis creates two significant problems in our

jurisprudence, forecasting perilous consequences for years to come. The majority’s

approach eliminates the political question doctrine and inserts the judiciary into


       9 As the majority concedes, “the General Assembly has the authority to provide the
[board] with a reasonable degree of independence from short-term political interference and
to foster the making of independent, non-partisan decisions. All of these determinations
are policy-related decisions committed to the General Assembly rather than to this Court.”


                                           -70-
                                  COOPER V. BERGER

                                  NEWBY, J., dissenting



every separation-of-powers dispute between the political branches. Most concerning,

the Court’s decision judicially amends our constitution to grant the Governor a

constitutional power to enact personal policy preferences, even elevating those

preferences over the duly enacted laws when they conflict.          While the majority

correctly states the traditional rule for nonjusticiability as outlined in Bacon and

Baker, it then crafts an exception to nonjusticiability that completely swallows the

rule: Matters are justiciable any time a party seeks to have the Court “ascertain the

meaning of an applicable legal principle, such as [a constitutional provision].”

      Under the majority’s new test, every separation-of-powers dispute is

justiciable. Without exception, a party to a constitutional lawsuit asks the Court to

“ascertain the meaning of [the] applicable legal principle.” Swept up in this broad

reach is Bacon, in which this Court held a challenge to a governor’s textual clemency

power was a nonjusticiable political question. Bacon, 353 N.C. at 716-17, 721-22, 549
S.E.2d at 854, 857. The plaintiff there sought the “meaning” of the applicable legal

principle, Article III, Section 5(6). See id. at 701-04, 711, 549 S.E.2d at 844-47, 851

(asking whether a governor, who as Attorney General defended against the plaintiff’s

appeal, could consider the plaintiff’s clemency request under Article III, Section 5(6)).

Under the majority’s new test, however, this Court wrongly decided Bacon. Such an

approach to separation-of-powers claims unavoidably sounds the death knell of

nonjusticiability. Any claim by a governor under Article I, Section 6 and Article III,

Section 5(4) against the legislative branch will be justiciable.

                                          -71-
                                  COOPER V. BERGER

                                  NEWBY, J., dissenting



      The majority vainly searches to support this inventive approach with a Court

of Appeals decision. In News & Observer Publishing Co. v. Easley, the News &

Observer filed a public records request for clemency records, arguing the Public

Records Law was a “regulation[ ] prescribed by law relative to the manner of applying

for pardons” as envisioned by Article III, Section 5(6). News & Observer Publ’g Co. v.

Easley, 82 N.C. App. 14, 22-23, 641 S.E.2d 698, 704-05 (2007) (quoting N.C. Const.

art. III, § 5(6)). In essence, the dispute was not a question regarding a constitutional

power textually committed to one branch. It involved the straightforward application

of a constitutional provision to a statute. The Court of Appeals simply decided the

Public Records Law was not a regulation “relative to the manner of applying for

pardons.” Id. at 23, 641 S.E.2d at 704.

      Seeming to question its own analysis, the majority maintains that

             even if one does not accept this understanding of the scope
             of the General Assembly’s authority under Article III,
             Section 5(10), we continue to have the authority to decide
             this case because the General Assembly’s authority
             pursuant to Article III, Section 5(10) is necessarily
             constrained by the limits placed upon that authority by
             other constitutional provisions.

While the majority cites examples of express limitations that applied in other cases,

it does not identify any such constitutional provision that expressly “limits” the

General Assembly’s authority under Article III, Sections 5(10) and 11.

      The majority concedes that the constitution in Article III, Sections 5(10) and

11 textually assign to the General Assembly the authority to create the bipartisan

                                          -72-
                                  COOPER V. BERGER

                                  NEWBY, J., dissenting



board. It further admits that if the constitution assigns a specific power to a branch,

a challenge to that power is nonjusticiable.      Missing an actual “explicit textual

limitation,” the majority manufactures one to create a conflict in the text by judicially

rewriting Article III, Section 5(4) to say, “The Governor shall take care that the

Governor’s personal policy preferences be faithfully executed.” It thereby judicially

creates a constitutional authority of the Governor to enforce personal policy

preferences superior to the General Assembly’s historic constitutional authority to

make the laws. The majority then holds that, beyond a reasonable doubt, the General

Assembly violated separation of powers in creating this bipartisan board because the

board’s structure prevents the Governor from exercising this newly-minted

constitutional authority. Under this holding, the Governor no longer must seek to

influence policy by participating in the constitutionally specified procedures of

executive orders and the veto, both of which the General Assembly can override. The

Governor prevails simply by complaining to the judicial branch that any legislation

interferes with the implementation of personal policy preferences.

                                         VIII.

      Prominent jurists have warned that courts undermine their legitimacy when

they take sides in policy questions assigned to the political branches:

             The Court’s authority—possessed of neither the purse nor the
             sword—ultimately rests on sustained public confidence in its
             moral sanction. Such feeling must be nourished by the Court’s
             complete detachment, in fact and in appearance, from political


                                          -73-
                                 COOPER V. BERGER

                                 NEWBY, J., dissenting



             entanglements and by abstention from injecting itself into the
             clash of political forces in political settlements.

Baker, 369 U.S. at 267, 82 S. Ct. at 737-38, 7 L. Ed. 2d at 714-15 (Frankfurter, J.,

dissenting). With today’s sweeping opinion, the majority effectively eliminates the

political question doctrine, embroiling the Court in separation-of-powers disputes for

years to come. In reaching this decision, the majority creates a new and superior

constitutional power in the Governor to enforce personal policy preferences, elevating

those policy preferences over the constitutionally enacted laws.         The General

Assembly has the express, as well as the plenary, authority to create a bipartisan,

independent board as it did here. Because the General Assembly acted within its

express constitutional power, plaintiff’s challenge presents a nonjusticiable political

question.   The only separation of powers violation in this case is this Court’s

encroachment on the express constitutional power of the General Assembly.

Accordingly, I dissent.




                                         -74-